Exhibit 10.8

 

EXECUTION VERSION

 

 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

MATTHEWS EQUIPMENT LIMITED

 

and

 

WESTERN SHUT-DOWN (1995) LIMITED

 

and

 

HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP

 

and

 

3222434 NOVA SCOTIA COMPANY

 

and certain of their Subsidiaries from time to time,

 

in favour of

 

CITIBANK, N.A.,
as Canadian Agent and as Canadian Collateral Agent

 

Dated as of June 30, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1 DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

11

 

 

 

SECTION 2 GUARANTEE

12

2.1

Guarantee

12

2.2

Right of Contribution

13

2.3

No Subrogation

13

2.4

Amendments, etc. with respect to the Obligations

14

2.5

Guarantee Absolute and Unconditional

14

2.6

Reinstatement

16

2.7

Payments

16

 

 

 

SECTION 3 GRANT OF SECURITY INTEREST

16

3.1

Grant

16

3.2

Pledged Collateral

18

3.3

Excluded Assets

18

3.4

Intercreditor Relations

21

3.5

ULC Shares

22

3.6

Trademark Security

23

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

23

4.1

Representations and Warranties of Each Guarantor

23

4.2

Representations and Warranties of Each Grantor

23

4.3

Representations and Warranties of Each Pledgor

26

 

 

 

SECTION 5 COVENANTS

28

5.1

Covenants of Each Guarantor

28

5.2

Covenants of Each Grantor

28

5.3

Covenants of Each Pledgor

32

 

 

 

SECTION 6 REMEDIAL PROVISIONS

34

6.1

Certain Matters Relating to Accounts

34

6.2

Communications with Obligors; Grantors Remain Liable

36

6.3

Pledged Stock

37

6.4

Proceeds to be Turned Over To Canadian Collateral Agent

38

6.5

Application of Proceeds

38

6.6

PPSA and Other Remedies

39

6.7

Registration Rights

40

6.8

Waiver; Deficiency

42

6.9

Certain Undertakings with Respect to Special Purpose Subsidiaries

42

 

 

 

SECTION 7 THE CANADIAN COLLATERAL AGENT

43

7.1

Canadian Collateral Agent’s Appointment as Attorney-in-Fact, etc.

43

 

i

--------------------------------------------------------------------------------


 

7.2

Duty of Canadian Collateral Agent

45

7.3

Financing Statements

46

7.4

Authority of Canadian Collateral Agent

46

7.5

Right of Inspection

46

 

 

 

SECTION 8 NON-LENDER SECURED PARTIES

47

8.1

Rights to Collateral

47

8.2

Appointment of Agent

48

8.3

Waiver of Claims

48

8.4

Designation of Non-Lender Secured Parties

49

8.5

Release of Liens; Rollover Hedge Providers

49

 

 

 

SECTION 9 MISCELLANEOUS

49

9.1

Amendments in Writing

49

9.2

Notices

50

9.3

No Waiver by Course of Conduct; Cumulative Remedies

50

9.4

Enforcement Expenses; Indemnification

50

9.5

Successors and Assigns

51

9.6

Set-Off

51

9.7

Counterparts

52

9.8

Severability

52

9.9

Section Headings

52

9.10

Integration

52

9.11

GOVERNING LAW

53

9.12

Submission To Jurisdiction; Waivers

53

9.13

Acknowledgments

53

9.14

WAIVER OF JURY TRIAL

54

9.15

Additional Granting Parties

54

9.16

Releases

54

9.17

Judgment Currency

56

9.18

Attachment of Security Interest

56

9.19

Copy of Agreement; Verification Statement

57

9.20

Amalgamation

57

9.21

Language

57

9.22

Release of Liens; Rollover Issuing Lenders

57

 

SCHEDULE 1 - NOTICE ADDRESSES OF GUARANTORS

 

SCHEDULE 2 - PLEDGED SECURITIES

 

SCHEDULE 3 - PERFECTION MATTERS

 

SCHEDULE 4 – LOCATIONS

 

SCHEDULE 5 - INTELLECTUAL PROPERTY

 

SCHEDULE 6 - CONTRACTS

 

Annex 1 to Canadian Guarantee and Collateral Agreement      ACKNOWLEDGEMENT AND
CONSENT*

 

Annex 2 to Canadian Guarantee and Collateral Agreement      ASSUMPTION AGREEMENT

 

ii

--------------------------------------------------------------------------------


 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 30, 2016, made by
MATTHEWS EQUIPMENT LIMITED, an Ontario corporation (“Matthews”), WESTERN
SHUT-DOWN (1995) Limited, an Ontario corporation (“Western”), HERTZ CANADA
EQUIPMENT RENTAL PARTNERSHIP, an Ontario general partnership (“HCEP”), 3222434
NOVA SCOTIA COMPANY, a Nova Scotia unlimited company (“NSULC”) and certain of
their Subsidiaries from time to time in favour of CITIBANK, N.A., as Canadian
collateral agent (in such capacity, and together with its successors and assigns
in such capacity, the “Canadian Collateral Agent”) and as Canadian
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Canadian Agent”) for  the Secured Parties (as
such term in defined herein).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among Herc Rentals
Inc. (the “Parent Borrower”), the U.S. Subsidiary Borrowers (as defined therein)
from time to time party thereto (together with the Parent Borrower, the “U.S.
Borrowers”), Matthews, Western and HCEP (collectively, the “Canadian Borrowers”
and, together with the U.S. Borrowers, the “Borrowers”), Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), the Canadian Agent,
the Canadian Collateral Agent, the Lenders and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrowers
upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes Hertz Intermediate Holdings, LLC (as further defined in Section 1.1,
“Holdings”), the Borrowers, the Parent Borrower’s other Domestic Subsidiaries
that are party to the Credit Agreement and any other Canadian Subsidiary of the
Parent Borrower that becomes a party hereto from time to time after the date
hereof;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that Matthews,
Western, HCEP and NSULC (collectively, the “Granting Parties”) shall execute and
deliver this Agreement to the Canadian Collateral Agent for the benefit of the
Secured Parties (as defined below); and

 

WHEREAS, the Canadian Collateral Agent and one or more Additional Agents may in
the future enter into a First Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit N-2, and acknowledged by the
Borrowers and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise

 

--------------------------------------------------------------------------------


 

modified from time to time (subject to Section 9.1 hereof), the “First Lien
Intercreditor Agreement”), and one or more other Intercreditor Agreements;

 

NOW, THEREFORE, in consideration of the premises and to induce the Canadian
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Canadian Borrowers
thereunder, each Granting Party hereby agrees with the Canadian Collateral
Agent, for the benefit of the Secured Parties (as defined below), as follows:

 

SECTION 1   DEFINED TERMS

 

1.1          Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms that are defined in the PPSA (as in effect on
the date hereof) are used herein as so defined: Accounts, Chattel Paper,
Documents of Title, Equipment, Fixtures, Goods, Intangibles, Inventory, Money
and Investment Property;

 

(b)           The following terms shall have the following meanings:

 

“Accounts”:  all accounts (as defined in the PPSA) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but in any event excluding all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an Instrument or Chattel Paper.

 

“Additional Agent”: as defined in the First Lien Intercreditor Agreement.

 

“Additional Collateral Documents”: as defined in the First Lien Intercreditor
Agreement.

 

“Additional Obligations”:  as defined in the First Lien Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the First Lien Intercreditor
Agreement.

 

“Adjusted Net Worth”:  as to any Guarantor at any time, the greater of (x) $0
and (y) the amount by which the fair saleable value of such Guarantor’s assets
on the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding pursuant to
Section 8.2(c) of the Credit Agreement) on such date.

 

“Administrative Agent”: as defined in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Agreement”:  this Canadian Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“Applicable Law”:  as defined in Section 9.8 hereto.

 

“Bank Products Affiliate”: shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Parent Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Affiliate with
respect to more than one Credit Facility).

 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, Canadian or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, receiver-manager, interim
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Holdings or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holdings or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days.

 

“Borrower Obligations”: with respect to any Canadian Borrower, the collective
reference to: all obligations and liabilities of such Canadian Borrower in
respect of the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Canadian Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
the Reimbursement Obligations, and all other obligations and liabilities of such
Canadian Borrower to the Secured Parties, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement, the
Loans, the Letters of Credit, the other Loan Documents, Hedging Agreements or
Bank Products Agreement entered into with any Bank Products Affiliate or Hedging
Affiliate, any Guarantee Obligation of Holdings or any of its Subsidiaries
referred to in Section 8.4 of the Credit Agreement as to which any Secured Party
is a beneficiary, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or a termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees, expenses and

 

3

--------------------------------------------------------------------------------


 

disbursements of counsel to the Canadian Agent, to the Other Representatives or
to any other Secured Party that are required to be paid by such Canadian
Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document). With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (the “Excluded Borrower Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

“Borrowers”: as defined in the recitals hereto.

 

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Canadian Agent”: as defined in the recitals hereto.

 

“Canadian Collateral Agent”: as defined in the recitals hereto.

 

“Canadian Borrowers”: as defined in the recitals hereto.

 

“Collateral”:  as defined in Section 3; provided that, for purposes of
Section 6.5, Section 8 and Section 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”:  any bank that is a Lender or any Affiliate thereof
as selected by the relevant Grantor and consented to in writing by the Canadian
Collateral Agent (such consent not to be unreasonably withheld or delayed).

 

“Collateral Agent”:  as defined in the recitals hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Canadian Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) if the First Lien Intercreditor Agreement is
executed, the Person acting as representative for the Canadian Collateral Agent
and the Secured Parties thereunder for the applicable purpose contemplated by
this Agreement and (ii) if any Other Intercreditor Agreement is executed, the
Person acting as representative for the Canadian Collateral Agent and the
Secured Parties thereunder for the applicable purpose contemplated by this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Commitments”: the collective reference to (i) the Revolving Credit Commitments,
(ii) the Swing Line Commitment and (iii) the obligation of the Issuing Lenders
to issue Letters of Credit at the request of the Borrowers pursuant to
Section 3.1 of the Credit Agreement.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
in effect from time to time, or any successor statute.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified,
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to damages arising thereunder and (iii) all rights of
such Grantor to perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Copyright of such Grantor, other than agreements with any Person
who is an Affiliate or a Subsidiary of the Parent Borrower or such Grantor,
including, without limitation, any material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian copyrights, whether or not the underlying
works of authorship have been published or registered, all Canadian copyright
registrations and copyright applications, including, without limitation, any
copyright registrations and copyright applications listed on Schedule 5 hereto,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof and (iii) the
right to sue or otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Agreement”:  has the meaning provided in the recitals hereto.

 

“Credit Facility” as defined in the First Lien Intercreditor Agreement.

 

“Deposit Accounts”: as defined in Section 3.1(g).

 

“Excluded Assets”: as defined in Section 3.3.

 

“First Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property

 

5

--------------------------------------------------------------------------------


 

governed by or arising or existing under, pursuant to or by virtue of the laws
of any jurisdiction other than Canada or any province, territory or other
political subdivision thereof.

 

“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  each Granting Party and any Canadian Subsidiary of a Canadian Loan
Party that becomes a party hereto from time to time after the date hereof (it
being understood that no Excluded Subsidiary shall be required to be or become a
party hereto).

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedging Agreement or Bank Products
Agreement entered into with any Bank Products Affiliate or Hedging Affiliate,
any Guarantee Obligation of Holdings or any of its Subsidiaries referred to in
Section 8.4 of the Credit Agreement as to which any Secured Party is a
beneficiary, or any other document made, delivered or given in connection
therewith, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Canadian Agent, to the Other Representatives or to the Lenders
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document). With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (together with the Excluded Borrower
Obligation, the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act (or the analogous term or section in any
amended or successor statute) is or becomes illegal, the Guarantor Obligations
of such Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”:  the collective reference to each Granting Party.

 

“Hedging Affiliate”:  any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was a Lender or an Affiliate of a Lender on
the date hereof, or at the time of entry into such Hedging Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Parent Borrower in accordance with Section 8.4 hereof
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility).

 

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any

 

6

--------------------------------------------------------------------------------


 

combination of the foregoing agreements or arrangements), and any confirmation
executed in connection with any such agreement or arrangement, including,
without limitation, any Interest Rate Protection Agreement or Permitted Hedging
Arrangement.

 

“Holdings”:  as defined in the recitals hereto.

 

“Industrial Design License”: with respect to any Grantor, all written
agreements, now or hereafter in effect with any third party that is not an
Affiliate or a Subsidiary of the Parent Borrower, granting any right to make,
use or sell any Industrial Design, now or hereafter owned by any Grantor or that
any Grantor otherwise has the right to license, is in existence, or granting to
any Grantor any right to make, use or sell any Industrial Design, now or
hereafter owned by any third party, is in existence, and all rights of any
Grantor under any such agreement including, without limitation, the license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.

 

“Industrial Designs”: all of the following, now owned or hereafter acquired by
any Grantor: (a) all industrial designs, design patents and other designs that
the Grantor now or hereafter owns or uses in Canada, including but not limited
to all industrial designs, design patents and other designs listed on Schedule 5
hereto and all renewals and extensions thereof, (b) all registrations and
recordings thereof and all applications that have been or shall be made or filed
in Canada or other political subdivision thereof and all records thereof and all
reissues, extensions or renewals thereof, and (c) all common law and other
rights in the above.

 

“Instruments”:  has the meaning specified in the PPSA, but excluding the Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trade-marks, Trade-mark
Licenses, Industrial Designs and Industrial Design Licences.

 

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such Grantor
to Holdings, the Canadian Borrowers or any Restricted Subsidiaries.

 

“Intercreditor Agreements”: (a) the First Lien Intercreditor Agreement (upon and
during the effectiveness thereof) and (b) any Other Intercreditor Agreement that
may be entered into in the future by the Canadian Collateral Agent and one or
more Additional Agents and acknowledged by the Canadian Borrowers and the other
Granting Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Section 9.1 hereof)) (upon and
during the effectiveness thereof).

 

“Inventory”: with respect to any Grantor, all inventory (as defined in the PPSA)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.

 

7

--------------------------------------------------------------------------------


 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Section 8.5 of
the Credit Agreement).

 

“Lender Secured Parties”:  the collective reference to (i) the Administrative
Agent, the Canadian Agent, the Collateral Agent, the Canadian Collateral Agent
and each Other Representative, (ii) the Lenders (including, without limitation,
the Canadian Lenders, the Issuing Lenders and the Swing Line Lender), and each
of their respective successors and assigns and their permitted transferees and
endorsees.

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and all successors, assigns, transferees and
replacements thereof.

 

“Obligations”:  (i) in the case of each Canadian Borrower, its Borrower
Obligations and its Guarantor Obligations and (ii) in the case of each other
Guarantor hereunder, its Guarantor Obligations.  For the avoidance of doubt,
this definition and the definitions of “Borrower Obligations” and “Guarantor
Obligations” shall not include any Obligations (as defined in the U.S. Guarantee
and Collateral Agreement) of any U.S. Borrower or U.S. Subsidiary Guarantor.

 

“Parent Borrower”:  as defined in the recitals hereto.

 

“Patent Licenses”:  with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any Patent other than agreements with any Person who is an Affiliate or a
Subsidiary of the Parent Borrower or such Grantor, including, without
limitation, the material license agreements listed on Schedule 5 hereto,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all Canadian patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in Canada and all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

 

8

--------------------------------------------------------------------------------


 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Section 7.9 of
the Credit Agreement, as well as any other shares, stock certificates, options
or rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect, in each case, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and the Credit Agreement; provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) any of the Capital Stock of Unrestricted Subsidiary; and (ii) without
duplication, any Excluded Assets.

 

“Pledgor”:  each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

 

“PPSA”: means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security as in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

“Proceeds”:  all “proceeds” as such term is defined in the PPSA and, in any
event, Proceeds of Pledged Securities shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.

 

“Restrictive Agreements”: as defined in Section 3.3(a).

 

“Secured Parties”:  the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Senior Priority Agent”:  as defined in the First Lien Intercreditor Agreement.

 

“Senior Priority Debt”:  as defined in the First Lien Intercreditor Agreement.

 

“Specified Asset”: as defined in Section 4.2.2(b) hereof.

 

“STA”: the Securities Transfer Act, 2007 (Ontario), including the regulations
thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any

 

9

--------------------------------------------------------------------------------


 

Lien created hereunder on the Collateral is governed by the securities transfers
legislation or other applicable legislation with respect to the transfer of
securities as in effect in a jurisdiction other than Ontario, “STA” means the
Securities Transfer Act or such other applicable legislation as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

 

“Trade Secret Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Trade Secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person who is an Affiliate
or a Subsidiary of the Parent Borrower or such Grantor, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all Canadian trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trade-mark Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian Trade-marks, service marks, trade names, trade dress or
other indicia of trade origin or business identifiers, other than agreements
with any Person who is an Affiliate or a Subsidiary of the Parent Borrower or
such Grantor, including, without limitation, the material license agreements
listed on Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trade-marks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trade-marks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trade-mark
and service mark registrations, and applications for trade-mark or service mark
registrations and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5 hereto, and including,
without limitation, (i) the right to sue or otherwise recover for any and all
past, present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements or dilutions thereof), and (iii) all other rights
corresponding thereto in Canada and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto in Canada, together in
each case with the goodwill of the business connected

 

10

--------------------------------------------------------------------------------


 

with the use of, and symbolized by, each such Trade-mark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.

 

“ULC” means an unlimited company incorporated or otherwise existing under the
Companies Act (Nova Scotia), an unlimited liability company incorporated or
otherwise existing under the Business Corporations Act (British Columbia), an
unlimited liability corporation incorporated or otherwise existing under the
Business Corporations Act (Alberta) or any similar entity whose shareholders
have unlimited liability incorporated or otherwise existing under any law of any
jurisdiction of Canada.

 

“ULC Law” means the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), the Business Corporations Act (Alberta) or any law of any
jurisdiction of Canada which provides for the incorporation or other formation
of a ULC.

 

“ULC Shares” means Pledged Stock which consist of shares in the capital stock or
other equity interests of any entity which is ULC.

 

“U.S. Borrowers”: as defined in the recitals hereto.

 

1.2          Other Definitional Provisions.

 

(a)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Annex references are to this Agreement unless otherwise
specified. The words “include”, “includes”, and “including” shall be deemed to
be followed by the phrase “without limitation”. Unless otherwise expressly
provided herein, any definition of or reference to any agreement (including this
Agreement and the other Loan Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as amended, supplemented, waived or otherwise modified from time to time
(subject to any restrictions on such amendments, supplements, waivers or
modifications set forth herein).

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party shall refer to such Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

 

(d)           All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

11

--------------------------------------------------------------------------------


 

SECTION 2 GUARANTEE

 

2.1          Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Canadian Agent for the
rateable benefit of the applicable Secured Parties, the prompt and complete
payment and performance by each Canadian Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations of such Canadian Borrower owed to the applicable Secured Parties.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable Canadian federal,
provincial and territorial laws relating to the insolvency of debtors; provided
that, to the maximum extent permitted under applicable law, it is the intent of
the parties hereto that the rights of contribution of each Guarantor provided in
Section 2.2 be included as an asset of the respective Guarantor in determining
the maximum liability of such Guarantor hereunder.

 

(c)           Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Canadian Agent or
any other Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
the Loans, any Reimbursement Obligations, all other Borrower Obligations then
due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Lenders) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any of the Borrowers may be free from any
Borrower Obligations, (ii) as to any Guarantor, a sale or other disposition of
all the Capital Stock of such Guarantor (other than to the Parent Borrower or a
Subsidiary Guarantor), or if such Guarantor is a Subsidiary Guarantor, any other
transaction or occurrence as a result of which such Guarantor ceases to be a
Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement, and (iii) as to any Guarantor, such Guarantor
becoming an Excluded Subsidiary.

 

(e)           No payment made by any Canadian Borrower, any of the Guarantors,
any other guarantor or any other Person or received or collected by the Canadian
Agent or any other Secured Party from any of the Canadian Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or

 

12

--------------------------------------------------------------------------------


 

collected from such Guarantor in respect of any of the Borrower Obligations),
remain liable for the Borrower Obligations of each Canadian Borrower guaranteed
by it hereunder up to the maximum liability of such Guarantor hereunder until
the earliest to occur of (i) the first date on which all the Loans, any
Reimbursement Obligations, and all other Borrower Obligations then due and
owing, are paid in full in cash, no Letter of Credit shall be outstanding 
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lenders) and the Commitments are terminated, (ii) as to any Guarantor, a sale or
other disposition of all the Capital Stock of such Guarantor (other than to the
Parent Borrower or a Subsidiary Guarantor), or, if such Guarantor is a
Subsidiary Guarantor, any other transaction or occurrence as a result of which
such Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower, in
each case that is permitted under the Credit Agreement and (iii) as to any
Guarantor, such Guarantor becoming an Excluded Subsidiary.

 

2.2          Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share (based, to the maximum extent permitted by
law, on the respective Adjusted Net Worths of the Guarantors on the date the
respective payment is made) of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder that has not paid its proportionate share of such payment. 
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3.  The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the Canadian
Agent and the other Secured Parties, and each Guarantor shall remain liable to
the Canadian Agent and the other Secured Parties for the full amount guaranteed
by such Guarantor hereunder.

 

2.3          No Subrogation.

 

Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Canadian Agent or any other Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Canadian Agent or any other Secured Party against any Canadian Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Canadian Agent or any other Secured Party for the payment of the
Borrower Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Canadian Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Canadian Agent and the other Secured Parties by the Canadian Borrowers on
account of the Canadian Borrower Obligations are paid in full in cash, no Letter
of Credit shall be outstanding and the Commitments are terminated.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full
in cash or any Letter of Credit shall remain outstanding (and shall not have
been cash collateralized or otherwise provided for in a manner  reasonably
satisfactory to the applicable Issuing Lenders) or any of the Commitments shall
remain in effect, such amount shall be held by such Guarantor in trust for the
Canadian Agent and the other Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned

 

13

--------------------------------------------------------------------------------


 

over to the Canadian Agent in the exact form received by such Guarantor (duly
endorsed by such Guarantor to the Canadian Agent, if required), to be held as
collateral security for all of the Borrower Obligations (whether matured or
unmatured) guaranteed by such Guarantor and/or then or at any time thereafter
may be applied against any Borrower Obligations, whether matured or unmatured,
in such order as the Canadian Agent may determine.

 

2.4          Amendments, etc. with respect to the Obligations.

 

To the maximum extent permitted by law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Canadian Collateral
Agent, the Canadian Agent or any other Secured Party may be rescinded by the
Canadian Collateral Agent, the Canadian Agent or such other Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Canadian Collateral Agent, the Canadian Agent or any other
Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
waived, modified, supplemented or terminated, in whole or in part, as the
Canadian Collateral Agent or the Canadian Agent (or the Required Lenders or the
applicable Lenders(s), as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Canadian Collateral Agent, the  Canadian Agent or any other Secured Party
for the payment of any of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released.  None of the Canadian Collateral Agent, the
Canadian Agent or any other Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for any of
the Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

2.5          Guarantee Absolute and Unconditional.

 

Each Guarantor waives, to the maximum extent permitted by applicable law, any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Canadian
Collateral Agent, the Canadian Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; each of the Borrower Obligations, and any obligation
contained therein, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between any of the
Canadian Borrowers and any of the Guarantors, on the one hand, and the Canadian
Collateral Agent, the Canadian Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  Each Guarantor waives,
to the maximum extent permitted by applicable law, diligence, presentment,
protest, demand for payment and notice of default or non-payment to or upon any
Canadian Borrower or any of the other Guarantors with respect to any of the
Borrower Obligations.  Each Guarantor

 

14

--------------------------------------------------------------------------------


 

understands and agrees, to the extent permitted by law, that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection.  Each Guarantor hereby
waives, to the maximum extent permitted by applicable law, any and all defenses
(other than any claim alleging breach of a contractual provision of any of the
Loan Documents) that it may have arising out of or in connection with any and
all of the following:  (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Canadian Collateral Agent,
the Canadian Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by any of the Canadian Borrowers against the
Canadian Collateral Agent, the Canadian Agent or any other Secured Party,
(c) any change in the time, place, manner or place of payment, amendment, or
waiver or increase in any of the Obligations, (d) any exchange, taking, or
release of Security Collateral, (e) any change in the structure or existence of
any of the Canadian Borrowers, (f) any application of Security Collateral to any
of the Obligations, (g) any law, regulation or order of any jurisdiction, or any
other event, affecting any term of any Obligation or the rights of the Canadian
Collateral Agent, the Canadian Agent or any other Secured Party with respect
thereto, including, without limitation: (i) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of any currency (other than Dollars) for Dollars or the remittance
of funds outside of such jurisdiction or the unavailability of Dollars in any
legal exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
Governmental Authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required  approval of payments on, any indebtedness in
such jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Canadian Borrower of any assets or their use, or of the
ability to operate its business or a material part thereof, or (iv) any war
(whether or not declared), insurrection, revolution, hostile act, civil strife
or similar events occurring in such jurisdiction which has the same effect as
the events described in clause (i), (ii) or (iii) above (in each of the cases
contemplated in clauses (i) through (iv) above, to the extent occurring or
existing on or at any time after the date of this Agreement), or (h) any other
circumstance whatsoever (other than payment in full in cash of the Borrower
Obligations guaranteed by it hereunder) (with or without notice to or knowledge
of any of the Canadian Borrowers or such Guarantor) that constitutes, or might
be construed to constitute, an equitable or legal discharge of any of the
Canadian Borrowers for the Borrower Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Canadian Collateral Agent, the Canadian
Agent and any other Secured Party may, but shall be under no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against any of the Canadian Borrowers, any other Guarantor or any other Person
or against any collateral security or guarantee for the Borrower Obligations
guaranteed by such Guarantor hereunder or any right of offset with respect
thereto, and any failure by the Canadian Collateral Agent, the Canadian Agent or
any other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from any Canadian Borrower, any other
Guarantor or any other Person or to realize upon any

 

15

--------------------------------------------------------------------------------


 

such collateral security or guarantee or to exercise any such right of offset,
or any release of any of the Canadian Borrowers, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Canadian Collateral Agent, Canadian Agent
or any other Secured Party against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6          Reinstatement.

 

This Guarantee shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Canadian Borrower for liquidation or reorganization, should any Canadian
Borrower become insolvent or make an assignment for the benefit of any creditor
or creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Canadian Borrower’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Borrower Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Borrower
Obligations, whether as a fraudulent preference, reviewable transaction or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Borrower Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

 

2.7          Payments.

 

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Canadian Agent without set-off or counterclaim, in Canadian Dollars (or in the
case of any amount required to be paid in any other currency pursuant to the
requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Canadian Agent’s office
specified in Section 11.2 of the Credit Agreement or such other address as may
be designated in writing by the Canadian Agent to such Guarantor from time to
time in accordance with Section 11.2 of the Credit Agreement.

 

SECTION 3 GRANT OF SECURITY INTEREST

 

3.1          Grant.

 

Each Grantor hereby assigns, grants, hypothecates and pledges, subject to
existing licenses to use the Copyrights, Patents, Trade-marks, Industrial
Designs and Trade Secrets granted by such Grantor in the ordinary course of
business, to the Canadian Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of the Collateral of such Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, except as provided in Section 3.3.  The term
“Collateral”, as to any Grantor, means the following personal property (wherever
located) now owned or at any time hereafter acquired by such Grantor or in

 

16

--------------------------------------------------------------------------------


 

which such Grantor now has or at any time in the future may acquire any right,
title or interest, except as provided in Section 3.3:

 

(a)           all present and after-acquired personal property;

 

(b)           all Accounts;

 

(c)           all Money (including all cash);

 

(d)           all Cash Equivalents;

 

(e)           all Chattel Paper;

 

(f)            all Contracts (including contracts with any “qualified
intermediaries” with respect to any LKE Program);

 

(g)           all demand, time, savings, passbook or similar account maintained
with a bank (collectively, the “Deposit Accounts”);

 

(h)           all Documents of Title;

 

(i)            all Equipment;

 

(j)            all Intangibles;

 

(k)           all Instruments;

 

(l)            all Intellectual Property;

 

(m)          all Inventory;

 

(n)           all Investment Property;

 

(o)           all Rental Equipment;

 

(p)           all Vehicles;

 

(q)           all Fixtures;

 

(r)            all books and records pertaining to any of the foregoing;

 

(s)            the Collateral Proceeds Account; and

 

(t)            to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees given
by any Person with respect to any of the foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any personal property specifically excluded from Pledged
Collateral.

 

17

--------------------------------------------------------------------------------


 

3.2          Pledged Collateral.

 

Each Granting Party that is a Pledgor, hereby grants to the Canadian Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, and any Proceeds thereof, as collateral security for the prompt
and complete performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Pledgor, except as
provided in Section 3.3.

 

3.3          Excluded Assets.

 

No security interest is or will be granted pursuant to this Agreement or any
other Security Document in any right, title or interest of any Granting Party
under or in, and “Collateral” and “Pledged Collateral” shall not include (the
following collectively, the “Excluded Assets”):

 

(a)           any interest in leased real property (including Fixtures) (and
there shall be no requirement to deliver landlord lien waivers, estoppels or
collateral access letters);

 

(b)           any fee interest in owned real property (including Fixtures) if
the fair market value of such fee interest is less than $10,000,000
individually;

 

(c)           any Instruments, Contracts, Chattel Paper, Intangibles, Copyright
Licenses, Patent Licenses, Trade-mark Licenses, Industrial Design Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than Holdings, a Subsidiary of Holdings or an Affiliate thereof,
(collectively, “Restrictive Agreements”) that would otherwise be included in the
Security Collateral (and such Restrictive Agreements shall not be deemed to
constitute a part of the Security Collateral) for so long as, and to the extent
that, the granting of such a security interest pursuant hereto would result in a
breach, default or termination of such Restrictive Agreements (in each case,
except to the extent that, pursuant to the PPSA or other applicable law, the
granting of security interests therein can be made without resulting in a
breach, default or termination of such Restrictive Agreements);

 

(d)           any personal property over which the granting of such a security
interest in such personal property by the applicable Granting Party would be
prohibited by any contract permitted under the Credit Agreement (provided such
contract was not entered into in contemplation thereof), applicable law,
regulation, permit, order or decree or the organizational or joint venture
documents of any non-wholly owned Subsidiary (including permitted liens, leases
and licenses), or requires a consent (to the extent that, with respect to any
personal property that would otherwise constitute the Collateral, any applicable
Granting Party has sought such consent using commercially reasonable efforts)
 of any Governmental Authority that has not been obtained (in each case after
giving effect to the applicable anti-assignment provisions of the PPSA to the
extent that the assignment of which is expressly deemed effective under the
PPSA, notwithstanding such prohibition);

 

(e)           any personal property to the extent that the granting or
perfecting of a security interest in such personal property would result in
costs or consequences to Holdings or

 

18

--------------------------------------------------------------------------------


 

any of its Subsidiaries, including any Grantor hereunder, as reasonably agreed
in writing after the date hereof by the Parent Borrower, for and on behalf of
the applicable Grantor, and the Canadian Agent and the Canadian Collateral
Agent, that are excessive in view of the benefits that would be obtained by the
Secured Parties;

 

(f)            any (i) Goods (and/or related rights and/or personal property)
that would otherwise be included in the Security Collateral (and such Goods
(and/or related rights and/or personal property) shall not be deemed to
constitute a part of the Security Collateral) if such Goods (and/or related
rights and/or personal property) is subject to a Lien permitted by Section 8.3
of the Credit Agreement and designated by the Parent Borrower to the Canadian
Collateral Agent or the Canadian Agent (but only for so long as such Lien
remains in place) and (ii) other personal property that would otherwise be
included in the Security Collateral (and such other personal property shall not
be deemed to constitute a part of the Security Collateral) if such other
personal property is subject to a Permitted Lien described in Section 8.3(h) or
Section 8.3(w) of the Credit Agreement and designated by the Parent Borrower to
the Canadian Collateral Agent or the Canadian Agent (but, in each case, only for
so long as such Liens are in place) and, if such Lien is in respect of a Hedging
Agreement, such other personal property consists solely of (x) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (y) any personal property relating to such
personal property, proceeds, dividends or distributions or to obligations under
any Hedging Agreement, and/or (z) any other personal property consisting of,
relating to or arising under or in connection with (1) any Hedging Agreements or
(2) any other agreements, instruments or documents related to any Hedging
Agreement or to any of the personal property referred to in any of subclauses
(x) through (z) of this clause (ii);

 

(g)           any personal property (and/or related rights and/or personal
property) that (A) would otherwise be included in the Security Collateral (and
such property (and/or related rights and/or personal property)) shall not be
deemed to constitute a part of the Security Collateral) if such personal
property has been sold or otherwise transferred in connection with (i) a Special
Purpose Financing (or constitutes the proceeds or products of any personal
property that has been sold or otherwise transferred in connection with a
Special Purpose Financing (except as provided in the proviso to this
subsection)) or (ii) a Sale and Leaseback Transaction permitted under
Section 8.6 of the Credit Agreement, or (B) is subject to any Permitted Lien and
consists of personal property subject to any such Sale and Leaseback transaction
or general intangibles related thereto (but only for so long as such Liens are
in place), provided that, notwithstanding the foregoing, a security interest of
the Canadian Collateral Agent shall attach to any money, securities or other
consideration received by any Grantor as consideration for the sale or other
disposition of such personal property as and to the extent such consideration
would otherwise constitute Security Collateral;

 

(h)           Goods (and/or related rights and/or personal property) subject to
any Permitted Lien that secures Indebtedness permitted by the Credit Agreement
that is Incurred to finance or refinance such Goods and designated by the Parent
Borrower to the Canadian Collateral Agent or Canadian Agent (but only for so
long as such Permitted Lien is in place);

 

19

--------------------------------------------------------------------------------


 

(i)            without duplication, any Capital Stock which is specifically
excluded from the definition of Pledged Stock by virtue of the proviso contained
in such definition;

 

(j)            any personal property covered by a certificate of title, except
to the extent such personal property constitute Eligible Service Vehicles or
Eligible Rental Equipment, in each case by operation of clause (f) of the
definition of such term in the Credit Agreement, and are included in the
Canadian Borrowing Base;

 

(k)           any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Goods or other personal property constituting a part of any
thereof;

 

(l)            Letter-of-Credit Rights individually with a value of less than
$5,000,000;

 

(m)          for the avoidance of doubt, any Deposit Account and any Money,
cash, cheques, other negotiable instrument, funds and other evidence of payment
therein held by any ‘qualified intermediary’ in connection with any LKE Program;

 

(n)           any Money, cash, cheques, other negotiable instrument, funds and
other evidence of payment held in any Deposit Account of the Parent Borrower or
any of its Subsidiaries in the nature of a security deposit with respect to
obligations for the benefit of the Parent Borrower or any of its Subsidiaries,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to contractual obligations;

 

(o)           any personal property that would otherwise be included in the
Security Collateral (and such personal property shall not be deemed to
constitute a part of the Security Collateral) if such personal property is
subject to other Liens permitted by Section 8.3(t)(i) of the Credit Agreement 
to the extent that, prior to or simultaneously with such personal property being
excluded from, and/or ceasing to constitute a part of, the Security Collateral,
one or more of the U.S. Borrowers shall have repaid amounts outstanding under
the Credit Agreement such that (x) the sum of (A) the Aggregate U.S. Facility
Lender Exposure plus (B) the amount by which the aggregate unpaid Extensions of
Credit made to the Canadian Borrowers exceeds the Canadian Borrowing Base (as
set forth in the Borrowing Base Certificate delivered on the date of such
prepayment (with appropriate adjustments to the form thereof) calculating the
Canadian Borrowing Base after giving effect to the exclusion of such personal
property from the Security Collateral, does not exceed (y) the U.S. Borrowing
Base (as set forth in a Borrowing Base Certificate delivered on the date of such
prepayment (with appropriate adjustments to the form thereof) calculating the
U.S. Borrowing Base after giving effect to the exclusion of such personal
property from the Security Collateral);

 

(p)           [Reserved];

 

(q)           the Collateral shall not include the last day of the term of any
lease or agreement therefor but upon the enforcement of the security interest
granted hereby in the Collateral, the Grantors or any of them shall stand
possessed of such last day in trust to assign the same to any person acquiring
such term;

 

20

--------------------------------------------------------------------------------


 

(r)            the term “Goods” when used in this Agreement shall not include
“consumer goods” of any Grantor as that term is defined in the PPSA;

 

(s)            Foreign Intellectual Property;

 

(t)            any Capital Stock and other securities of a Subsidiary of the
Parent Borrower to the extent that the pledge of or grant of any other Lien on
such Capital Stock and other securities for the benefit of any holders of
securities results in the Parent Borrower or any of its Restricted Subsidiaries
being required to file separate financial statements for such Subsidiary with
the Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement; and

 

(u)           any personal property to the extent that such security interests
would result in material adverse tax consequences to Holdings and its
Subsidiaries as reasonably determined by the Parent Borrower.

 

3.4          Intercreditor Relations.

 

Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to Section 3.1 and 3.2 herein shall with
respect to all Security Collateral, prior to the Discharge of ABL Obligations
(as defined in the First Lien Intercreditor Agreement), be pari passu and equal
in priority to the Liens granted to any Senior Priority Agent for the benefit of
the holders of the applicable Additional Obligations in respect of Senior
Priority Debt to secure such Additional Obligations pursuant to the applicable
Additional Collateral Documents (except as may be separately otherwise agreed
between the Canadian Collateral Agent, on behalf of itself and the Secured
Parties, and any Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, including pursuant to any First Lien
Intercreditor Agreement or Other Intercreditor Agreement).  The Canadian
Collateral Agent acknowledges and agrees that the relative priority of the Liens
granted to the Canadian Collateral Agent and any Additional Agent shall be
determined solely pursuant to the applicable Intercreditor Agreements, and not
by priority as a matter of law or otherwise.  Notwithstanding anything herein to
the contrary, the Liens and security interest granted to the Canadian Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Canadian Collateral Agent hereunder are subject to the provisions of the
applicable Intercreditor Agreements.  In the event of any conflict between the
terms of any Intercreditor Agreement and this Agreement, other than Section 3.5
hereof (which shall govern and control), the terms of such Intercreditor
Agreement shall govern and control as among (a) the Canadian Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
the First Lien Intercreditor Agreement, and (b) the Canadian Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement.  In the event of any such conflict, each
Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so.  Notwithstanding any other provision hereof,
for so long as any Additional Obligations in respect of Senior Priority Debt
remain outstanding, any obligation hereunder to deliver to the Canadian
Collateral Agent any Security Collateral shall be satisfied by causing

 

21

--------------------------------------------------------------------------------


 

such Security Collateral to be delivered to the Collateral Agent or any
Additional Agent to be held in accordance with the applicable Intercreditor
Agreement.

 

3.5          ULC Shares.

 

Notwithstanding the grant of security interest made by the Grantors in favour of
the Canadian Collateral Agent, for the rateable benefit of the Secured Parties,
of all of its Pledged Stock or anything else contained in this Agreement or any
other document or agreement among all or some of the parties hereto, any Grantor
that owns or controls any ULC Shares pledged hereunder shall remain registered
as the sole registered and beneficial owner of such ULC Shares and will remain
as registered and beneficial owner until such time as such ULC Shares are
effectively transferred into the name of the Canadian Collateral Agent or any
other person on the books and records of the ULC which is the issuer of such ULC
Shares (a “ULC Issuer”).  Accordingly such Grantor shall be entitled to receive
and retain for its own account any dividend on or other distribution, if any, in
respect of such ULC Shares (except insofar as the Grantor has granted a security
interest therein and is required to deliver such Pledged Collateral in
accordance herewith) and shall have the right to vote such ULC Shares and to
control the direction, management and policies of the ULC Issuer  thereof to the
same extent as the Grantor would if such ULC Shares were not pledged to the
Canadian Collateral Agent (for its own benefit and for the benefit of the
Lenders, or otherwise) pursuant hereto. Nothing in this Agreement or any other
document or agreement among all or some of the parties hereto is intended to or
shall constitute the Canadian Collateral Agent or any person as a shareholder,
other than a Grantor, as a shareholder or member of any ULC for the purposes of
any ULC Law until such time as notice is given to the ULC Issuer of the ULC
Shares pledged and further steps are taken thereunder so as to register the
Canadian Collateral Agent or any other person as the holder of the ULC Interests
of such ULC.  To the extent any provision hereof would have the effect of
constituting the Canadian Collateral Agent or its nominee any other person as a
shareholder or member of a ULC prior to such time, such provision shall be
severed herefrom and ineffective with respect to the ULC Shares of such ULC
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Pledged Stock which are not ULC Shares.  Except upon the exercise of rights to
sell or otherwise dispose of ULC Shares following the occurrence and during the
continuance of an Event of Default hereunder, no Grantor shall cause or permit,
or enable any ULC in which it holds ULC Shares to cause or permit, the Canadian
Collateral Agent or its nominee, or any other Lender to: (a) be registered as a
shareholder or member of such ULC; (b) have any notation entered in its favour
in the share register of such ULC; (c) be held out as a shareholder or member of
such ULC; (d) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Canadian Collateral Agent or other
person holding a security interest in such ULC Shares; or (e) act as a
shareholder or member of such ULC, or exercise any rights of a shareholder or
member of such ULC including the right to attend a meeting of, or to vote the
shares of, such ULC.

 

22

--------------------------------------------------------------------------------


 

3.6          Trademark Security.

 

Notwithstanding Section 3.1, any Grantor’s grant of security in Trade-marks (as
defined in the Trade-marks Act (Canada)) under this Agreement shall be limited
to a grant by such Grantor of a security interest in all of such Grantor’s
right, title and interest in such Trade-marks.

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

4.1          Representations and Warranties of Each Guarantor.

 

To induce the Canadian Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Guarantor hereby represents and
warrants to the Canadian Collateral Agent and each other Secured Party that the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Canadian Collateral Agent and each other Secured Party shall be entitled to rely
on each of such representations and warranties as if fully set forth herein;
provided that each reference in each such representation and warranty to the
Parent Borrower’s knowledge shall, for the purposes of this Section 4.1, be
deemed to be a reference to such Guarantor’s knowledge.

 

4.2          Representations and Warranties of Each Grantor.

 

To induce the Canadian Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Canadian Collateral Agent and each other Secured Party that, in each case
after giving effect to the Transactions:

 

4.2.1       Title; No Other Liens.  Except for the security interests granted to
the Canadian Collateral Agent for the benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on such Grantor’s
Collateral by the Credit Agreement (including, without limitation, Section 8.3
thereof), such Grantor owns each item of such Grantor’s Collateral free and
clear of any and all Liens.  Except as set forth on Schedule 3, no currently
effective financing statement or other similar public notice with respect to any
Lien securing Indebtedness on all or any part of such Grantor’s Security
Collateral is on file or of record in any public office in Canada, any province,
territory or other political subdivision thereof, except such as have been filed
in favour of the Collateral Agent or the Canadian Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement or any predecessor
thereof or as relate to Liens permitted by the Credit Agreement (including
without limitation Section 8.3 thereof) or any other Loan Document or for which
financing change statements or discharges will be delivered on the Closing Date.

 

4.2.2       Perfected First Priority Liens.  (a) This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favour of the
Canadian Collateral Agent for the benefit of the Secured Parties, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting

 

23

--------------------------------------------------------------------------------


 

creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

(b)           Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favour of the Canadian federal, provincial or territorial
government as required by law (if any), upon the completion of the Filings and,
with respect to Instruments, Chattel Paper and Documents of Title, upon the
earlier of such Filing or the delivery to and continuing possession by the
Canadian Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, of all Instruments, Chattel Paper and Documents of Title, a security
interest in which is perfected by possession, and the obtaining and maintenance
of “control” (as defined in the PPSA) by the Canadian Agent, the Canadian
Collateral Agent, the Administrative Agent, the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for the purposes of perfection), in accordance with
the applicable Intercreditor Agreement, of all Deposit Accounts, Blocked
Accounts, the Collateral Proceeds Account and electronic chattel paper, a
security interest in which is perfected by “control” and the taking of the
actions required by Section 5.2.12 herein, the Liens created pursuant to this
Agreement will constitute valid Liens on and (to the extent provided herein)
perfected security interests in such Grantor’s Collateral in favour of the
Canadian Collateral Agent for the benefit of the Secured Parties, and will be
prior to all other Liens of all other Persons securing Indebtedness, in each
case other than Permitted Liens (and subject to any applicable Intercreditor
Agreement), and enforceable as such as against all other Persons other than
Ordinary Course Transferees, except to the extent that the recording of an
assignment or other transfer of title to the Canadian Collateral Agent, the
applicable Collateral Representative or any Additional Agent (in accordance with
the applicable Intercreditor Agreement) or the recording of other applicable
documents in the Canadian Intellectual Property Office may be necessary for
perfection or enforceability, and except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. As
used in this Section 4.2.2(b), the following terms shall have the following
meanings:

 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) the recordation on the
certificate of title related thereto of each Lien granted in favour of the
Canadian Collateral Agent hereunder on Rental Equipment, subject to certificate
of title statutes and (iv) any filings after the Closing Date in any other
jurisdiction as may be necessary under any Requirement of Law.

 

“Financing Statements”:  the financing statements or financing change statements
filed and delivered to the Canadian Collateral Agent by such Grantor on or prior
to the Closing Date in the jurisdictions listed in Schedule 3.

 

“Ordinary Course Transferees”:  (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business,
(ii) with

 

24

--------------------------------------------------------------------------------


 

respect to Intangibles only, licensees in the ordinary course of business, and
(iii) any other Person who is entitled to take free of the Lien.

 

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including
without limitation those permitted to exist pursuant to Section 8.3 of the
Credit Agreement.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)                                 Patents, Patent Licenses, Trade-marks,
Trade-mark Licenses, Industrial Designs and Industrial Design Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the PPSA or by the filing and acceptance of intellectual
property security agreements in the Canadian Intellectual Property Office or
(b) such Patents, Patent Licenses, Trade-marks, Trade-mark Licenses, Industrial
Designs and Industrial Design Licenses are not, individually or in the
aggregate, material to the business of any Canadian Borrower and its
Subsidiaries taken as a whole;

 

(2)                                 Copyrights and Copyright Licenses with
respect thereto and Accounts or receivables arising therefrom to the extent
that: (a) Liens thereon cannot be perfected by the filing and acceptance of
intellectual property security agreements in the Canadian Intellectual Property
Office or (b) the PPSA is not applicable to the creation or perfection of Liens
thereon;

 

(3)                                 Collateral for which the perfection of Liens
thereon requires filings in or other actions under the laws of jurisdictions
outside of Canada, any province or territory;

 

(4)                                 goods included in Collateral received by any
Person from any Grantor for “sale or return” to the extent of claims of
creditors of such Person;

 

(5)                                 (x) Fixtures and (y) Vehicles, and any other
assets subject to certificates of title, except in the case of this clause
(y) to the extent such assets constitute Eligible Service Vehicles or Eligible
Rental Equipment, in each case by operation of clause (f) of the definition of
such term in the Credit Agreement, and are included in the Canadian Borrowing
Base;

 

(6)                                 Money and Cash Equivalents other than
(x) identifiable Cash Proceeds and (y) Cash Equivalents constituting Investment
Property to the extent a security interest is perfected by the filing of a
financing statement under the PPSA;

 

(7)                                 Proceeds of Accounts or Inventory which do
not themselves constitute Collateral or which do not constitute identifiable
Cash Proceeds or which have not been transferred to or deposited in the
Collateral Proceeds Account (if any) or to a Blocked Account; and

 

25

--------------------------------------------------------------------------------


 

(8)                                 uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3       Jurisdiction of Organization and Locations of Collateral.  On the
date hereof, such Grantor’s jurisdiction of incorporation or amalgamation, and
the locations of its Collateral, are as specified on Schedule 4.

 

4.2.4       Accounts Receivable.  The amounts represented by such Grantor to the
Canadian Agent or the other Secured Parties from time to time as owing by each
account debtor or by all account debtors in respect of such Grantor’s Accounts
Receivable constituting Collateral will at such time be the correct amount, in
all material respects, actually owing by such account debtor or debtors
thereunder, except to the extent that appropriate reserves therefor have been
established on the books of such Grantor in accordance with GAAP.  Unless
otherwise indicated in writing to the Canadian Agent, each Account Receivable of
such Grantor arises out of a bona fide sale and delivery of goods or rendition
of services by such Grantor.  Such Grantor has not given any account debtor any
deduction in respect of the amount due under any such Account, except in the
ordinary course of business or as such Grantor may otherwise advise the Canadian
Agent in writing.

 

4.2.5       Patents, Trade-marks, Copyrights and Industrial Designs.  Schedule 5
lists all material Trade-marks, material Copyrights, material Patents and
material Industrial Designs, in each case registered in the Canadian
Intellectual Property Office and owned by such Grantor in its own name as of the
date hereof, and all material Trade-mark Licenses, all material Copyright
Licenses, all material Patent Licenses and material Industrial Designs
(including, without limitation, material Trade-mark Licenses for registered
Trademarks, material Copyright Licenses for registered Copyrights, material
Patent Licenses for registered Patents but excluding licenses to commercially
available “off-the-shelf” software) and material Industrial Design Licenses for
registered industrial designs) owned by such Grantor in its own name as of the
date hereof, in each case, that is solely Canadian Intellectual Property.

 

4.3          Representations and Warranties of Each Pledgor.

 

To induce the Canadian Collateral Agent, the Canadian Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Canadian Borrowers thereunder, each
Pledgor hereby represents and warrants to the Canadian Collateral Agent and each
other Secured Party that:

 

4.3.1       Except as provided in Section 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute in the case of shares of a
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Subsidiary owned by such Pledgor as is specified on Schedule 2.

 

4.3.2       [Reserved]

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness

 

26

--------------------------------------------------------------------------------


 

owing to any other Person, except the security interest created by this
Agreement and Permitted Liens.

 

4.3.4       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the delivery to the Canadian Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, of the
certificates evidencing the Pledged Securities held by such Pledgor together
with executed undated stock powers or other instruments of transfer, the
security interest created in such Pledged Securities constituting certificated
securities by this Agreement, assuming the continuing possession of such Pledged
Securities by the Canadian Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, will constitute a valid, perfected first
priority (subject, in terms of priority only, to the priority of the Liens of
the applicable Collateral Representative and any Additional Agent) security
interest in such Pledged Securities to the extent provided in and governed by
the PPSA, enforceable in accordance with its terms against all creditors of such
Pledgor and any Persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the PPSA, in each case
subject to Permitted Liens (and any applicable Intercreditor Agreement), and
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.5       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the obtaining and maintenance of
“control” by the Canadian Collateral Agent, the applicable Collateral
Representative or any Additional Agent (or their respective agents appointed for
the purposes of perfection), as applicable, in accordance with the applicable
Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
and any Additional Agent) security interest in such Pledged Securities
constituting uncertificated securities, to the extent provided in and governed
by the PPSA or the STA, enforceable in accordance with its terms against all
creditors of such Pledgor and any persons purporting to purchase such Pledged
Securities from such Pledgor, to the extent provided in and governed by the PPSA
or the STA, in each case subject to Permitted Liens (and any applicable
Intercreditor Agreement), and except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

27

--------------------------------------------------------------------------------


 

SECTION 5 COVENANTS

 

5.1          Covenants of Each Guarantor.

 

Each Guarantor covenants and agrees with the Canadian Collateral Agent and the
other Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the date upon which the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing, shall have been paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lenders) and the Commitments
shall have terminated, (ii) as to any Guarantor, a sale or disposition of all
the Capital Stock of such Guarantor (other than to Holdings, the Parent Borrower
or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary Guarantor, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement or (iii) as to any Guarantor, such Guarantor becoming
an Excluded Subsidiary, such Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Restricted Subsidiaries.

 

5.2          Covenants of Each Grantor.

 

Each Grantor covenants and agrees with the Canadian Collateral Agent and the
other Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the date upon which the Loans, any Reimbursement
Obligations and all other Obligations then due and owing shall have been paid in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized in a manner reasonably satisfactory to
the  applicable Issuing Lenders) and the Commitments shall have terminated,
(ii) as to any Grantor, a sale or disposition of all the Capital Stock of such
Grantor (other than to the Parent Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement or (iii) as to any Grantor, such Grantor becoming an
Excluded Subsidiary.

 

5.2.1       Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Canadian Collateral Agent, for
the benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the Canadian Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, such
Instrument or Chattel Paper (other than ordinary course rental contracts for
Rental Equipment and Vehicles) shall be promptly delivered to the Canadian
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
duly endorsed in a manner reasonably satisfactory to the Canadian Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, to be
held as Collateral pursuant to this Agreement.  Such Grantor shall not permit
any other Person to possess any such Collateral at any time other than in
connection

 

28

--------------------------------------------------------------------------------


 

with any sale or other disposition of such Collateral in a transaction permitted
by the Credit Agreement or as contemplated by the Intercreditor Agreements.

 

5.2.2       [Reserved].

 

5.2.3       Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labour, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that failure to
do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation. 
(a)  Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Section 4.2.2 and
to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)           Such Grantor will furnish to the Canadian Collateral Agent from
time to time statements and schedules further identifying and describing such
Grantor’s Collateral and such other reports in connection with such Grantor’s
Collateral as the Canadian Collateral Agent may reasonably request in writing,
all in reasonable detail.

 

(c)           At any time and from time to time, upon the written request of the
Canadian Collateral Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Canadian Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Grantor,
including, without limitation, the filing of any financing or financing change
statements under the PPSA with respect to the security interests created hereby;
provided that, notwithstanding any other provision of this Agreement or any
other Loan Document, neither the Canadian Borrowers nor any Grantor will be
required to (i) take any action in any jurisdiction other than Canada, or
required by the laws of any such jurisdiction, or to enter into any security
agreement or pledge agreement governed by the laws of any such jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of Canada or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any bank or securities account or other
Collateral, except (A) as required by Section 4.16 of the Credit Agreement and
(B) in the case of Collateral that constitutes Capital Stock or Intercompany
Notes in certificated form, delivering such Capital Stock or Intercompany Notes
and any necessary transfer powers or endorsements (in the case of Intercompany
Notes, limited to any such note with a principal amount in excess of $5,000,000)
to the Canadian Collateral Agent (or another Person as required under any

 

29

--------------------------------------------------------------------------------


 

applicable Intercreditor Agreement), (iii) take any action in order to perfect
any security interests in any cash, deposit accounts or securities accounts
(except as required by Section 4.16 of the Credit Agreement and to the extent
perfected automatically or by the filing of a financing statement under the
PPSA), (iv) deliver landlord lien waivers, estoppels or collateral access
letters, or (v) make any filing or give notice with respect to any security
interest in Fixtures affixed to or attached to any real property constituting
Excluded Assets.

 

(d)           The Canadian Agent may grant extensions of time for the creation
and perfection of security interests in, or the obtaining and delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc.  Such Grantor
will give prompt written notice to the Canadian Collateral Agent of any change
in its name or jurisdiction of organization (whether by amalgamation or
otherwise) (and in any event within 30 days of such change) or of any transfer
of its Collateral to a jurisdiction where the security interest granted to the
Canadian Collateral Agent has not been perfected in accordance with applicable
law; provided that, promptly thereafter such Grantor shall deliver to the
Canadian Collateral Agent copies (or other evidence of filing) of all additional
filed financing or financing change statements and other documents reasonably
necessary to maintain the validity, perfection and priority of the security
interests created hereunder and other documents reasonably requested by the
Canadian Collateral Agent to maintain the validity, perfection and priority of
the security interests as and to the extent provided for herein.

 

5.2.6       [Reserved].

 

5.2.7       Pledged Stock.  In the case of each Grantor that is an Issuer, such
Issuer, other than any Grantor which is a ULC (to which this Section 5.2.7 shall
not apply), agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the Canadian
Collateral Agent promptly in writing of the occurrence of any of the events
described in Section 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8       Accounts Receivable.  (a)  With respect to Accounts Receivable
constituting Collateral, other than in the ordinary course of business or as
permitted by the Loan Documents, such Grantor will not (i) grant any extension
of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Account Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any such Account Receivable, (iv) allow any credit or discount
whatsoever on any such Account Receivable or (v) amend, supplement or modify any
such Account Receivable unless such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting Collateral taken as a whole.

 

30

--------------------------------------------------------------------------------


 

(b)           Such Grantor will deliver to the Canadian Collateral Agent a copy
of each material demand, notice or document received by it from any obligor
under the Accounts Receivable constituting Collateral that disputes the validity
or enforceability of more than 10% of the aggregate amount of the then
outstanding Accounts Receivable.

 

5.2.9       Maintenance of Records.  Such Grantor will keep and maintain at its
own cost and expense reasonably satisfactory and complete records of its
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to such Collateral, and shall mark such records
relating to Collateral to evidence this Agreement and the Liens and the security
interests created hereby.

 

5.2.10     Acquisition of Intellectual Property.  Within 90 days after the end
of each calendar year, each Grantor will notify the Canadian Collateral Agent of
any acquisition by such Grantor of (i) any registration of any material Canadian
Copyright, Patent, Trade-mark or Industrial Design or (ii) any exclusive rights
under a material Canadian Copyright License, Patent License, Trade-mark License
or Industrial Design License constituting Collateral, and each applicable
Grantor shall take such actions as may be reasonably requested by the Canadian
Collateral Agent (but only to the extent such actions are within such Grantor’s
control) to perfect the security interest granted to the Canadian Collateral
Agent and the other Secured Parties therein, to the extent provided herein in
respect of any Canadian Copyright, Patent, Trade-mark or Industrial Design
constituting Collateral on the date hereof, by (x) the execution and delivery of
an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate registrations (I) of financing statements under the PPSA
and/or (II) in the Canadian Intellectual Property Office.

 

5.2.11     Protection of Trade Secrets. Such Grantor shall take all steps which
it deems commercially reasonable to preserve and protect the secrecy of all
material Trade Secrets of such Grantor.

 

5.2.12     Grant of License to Use Intellectual Property.  For the purpose of
enabling the Canadian Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Canadian Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Canadian Collateral Agent an irrevocable, non-exclusive license (exercisable
without payment of royalty or other compensation to the Grantors) to use,
license or sublicense any of the Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.  The use of such
license by the Canadian Collateral Agent may be exercised, at the option of the
Canadian Collateral Agent, upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Canadian Collateral Agent in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default.

 

5.2.13     Deposit Accounts, Etc.  Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case maybe, so that

 

31

--------------------------------------------------------------------------------


 

no breach of Section 4.16 of the Credit Agreement is caused by the failure to
take such action or to refrain from taking such action by such Grantor or any of
its Subsidiaries.

 

5.2.14     Protection of Trade-marks.  Such Grantor shall, with respect to any
Trade-marks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trade-marks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trade-marks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trade-marks use such consistent standards of quality, in
each case, except as would not reasonably be expected to have a Material Adverse
Effect.

 

5.2.15     Protection of Intellectual Property.  Subject to the Credit
Agreement, each Grantor shall use commercially reasonable efforts not to do any
act or omit to do any act whereby any of the Intellectual Property that is
material to the business of Grantor may lapse, expire, or become abandoned, or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.16     [Reserved.]

 

5.3          Covenants of Each Pledgor.

 

Each Pledgor covenants and agrees with the Canadian Collateral Agent and the
other Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Lenders) and the Commitments shall have terminated,
(ii) as to any Pledgor, a sale or disposition of all the Capital Stock (other
than to the Parent Borrower or a Subsidiary Guarantor), or any other transaction
or occurrence as a result of which such Pledgor (other than Holdings) ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the Credit Agreement or (iii) as to any Pledgor, such Pledgor
becoming an Excluded Subsidiary:

 

5.3.1       Additional Shares.  If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock or share dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall, except in the case of ULC
Shares, accept the same as the agent of the Canadian Collateral Agent and the
other Secured Parties, except in the case of ULC Shares, hold the same in trust
for the Canadian Collateral Agent and the other Secured Parties and, in any case
including the case of ULC Shares, deliver the same forthwith to the Canadian
Collateral Agent (who will hold the same on behalf of the Secured Parties) any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, in the exact form

 

32

--------------------------------------------------------------------------------


 

received, duly endorsed by such Pledgor (in blank only in the case of ULC
Shares) to the Canadian Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, if required, together with an undated stock
power covering such certificate duly executed in blank by such Pledgor, to be
held by the Canadian Collateral Agent, any applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, subject to the terms hereof, as additional collateral
security for the Obligations (subject to Section 3.3).  If an Event of Default
shall have occurred and be continuing, any sums paid upon or in respect of the
Pledged Stock upon the liquidation or dissolution of any Issuer (except any
liquidation or dissolution of any Subsidiary of the Parent Borrower in
accordance with the Credit Agreement) shall be paid over to the Canadian
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
to be held by the Canadian Collateral Agent any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall be delivered to
the Canadian Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, to be held by the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations in each case except as otherwise
provided by the applicable Intercreditor Agreement.  If any sums of money or
property so paid or distributed in respect of the Pledged Stock shall be
received by such Pledgor, except in the case of ULC Shares, such Pledgor shall,
until such money or property is paid or delivered to the Canadian Collateral
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Pledgor, as additional collateral security for the Obligations.

 

5.3.2       [Reserved.]

 

5.3.3       Pledged Notes.  Such Pledgor shall, on the date of this Agreement
(or on such later date upon which it becomes a party hereto pursuant to
Section 9.15), deliver to the Canadian Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, all Pledged Notes then held by such
Pledgor (excluding any Pledged Note the principal amount of which does not
exceed $5,000,000), endorsed in blank or, at the request of the Canadian
Collateral Agent, endorsed to the Canadian Collateral Agent.  Furthermore,
within ten Business Days after any Pledgor obtains a Pledged Note with a
principal amount in excess of $5,000,000, such Pledgor shall cause such Pledged
Note to be delivered to the Canadian Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, endorsed in blank or, at the request of the
Canadian Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as

 

33

--------------------------------------------------------------------------------


 

applicable, in accordance with the applicable Intercreditor Agreement, endorsed
to the Canadian Collateral Agent or the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement.

 

5.3.4       Maintenance of Security Interest.  (a) Such Pledgor shall use
commercially reasonable efforts to defend the security interest created by this
Agreement in such Pledgor’s Pledged Collateral against the claims and demands of
all Persons whomsoever.  At any time and from time to time, upon the written
request of the Canadian Collateral Agent and at the sole expense of such
Pledgor, such Pledgor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Canadian
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Canadian
Borrowers nor any Grantor will be required to (i) take any action in any
jurisdiction other than Canada, or required by the laws of any such
jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of Canada or to
perfect any security interests (or other Liens) in any Collateral, (ii) deliver
control agreements with respect to, or confer perfection by “control” over, any
bank or securities account or other Collateral, except (A) as required by
Section 4.16 of the Credit Agreement and (B) in the case of Collateral that
constitutes Capital Stock or Intercompany Notes in certificated form, delivering
such Capital Stock or Intercompany Notes (in the case of Intercompany Notes,
limited to any such note with a principal amount in excess of $5,000,000) to the
Canadian Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), (iii) take any action in order to perfect any security
interests in any cash, deposit accounts or securities accounts (except as
required by Section 4.16 of the Credit Agreement and to the extent perfected
automatically or by the filing of a financing statement under the PPSA),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(b)           The Canadian Agent may grant extensions of time for the creation
and perfection of security interests in, or the obtaining and delivery of
documents or other deliverables with respect to, particular assets of any
Pledgor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

SECTION 6 REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Accounts.

 

(a)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to any applicable Intercreditor
Agreement, the Canadian Collateral Agent shall have the right (but not the
obligation) to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant Grantor shall furnish all such
assistance and information as the Canadian Collateral Agent may reasonably
require in

 

34

--------------------------------------------------------------------------------


 

connection with such test verifications.  At any time and from time to time
after the occurrence and during the continuance of an Event of Default, subject
to any applicable Intercreditor Agreement, upon the Canadian Collateral Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public or chartered accountants or others reasonably
satisfactory to the Canadian Collateral Agent to furnish to the Canadian
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts Receivable constituting Collateral.

 

(b)           The Canadian Collateral Agent hereby authorizes each Grantor to
collect such Grantor’s Accounts Receivable constituting Collateral and the
Canadian Collateral Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default specified
in Section 9(a) of the Credit Agreement, subject to any applicable Intercreditor
Agreement). If required by the Canadian Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Section 9(a) of the Credit Agreement, subject to any applicable Intercreditor
Agreement, any Proceeds constituting payments or other cash proceeds of Accounts
Receivables constituting Collateral, when collected by such Grantor, (i) shall
be forthwith (and, in any event, within two Business Days of receipt by such
Grantor) deposited in, or otherwise transferred by such Grantor to, the
Collateral Proceeds Account, subject to withdrawal by the Canadian Collateral
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Canadian Collateral Agent and the other Secured Parties, segregated from other
funds of such Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Collateral Agent and the other Secured Parties) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default
specified in Section 9(a) of the Credit Agreement has occurred and is
continuing, subject to any applicable Intercreditor Agreement, at the Canadian
Collateral Agent’s election, the Canadian Collateral Agent may apply all or any
part of the funds on deposit in the Collateral Proceeds Account established by
the relevant Grantor to the payment of the Obligations of such Grantor then due
and owing, such application to be made as set forth in Section 6.5 hereof. So
long as no Event of Default has occurred and is continuing, the funds on deposit
in the Collateral Proceeds Account shall be remitted as provided in
Section 6.1(d) hereof.

 

(c)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Section 9(a) of the Credit
Agreement, subject to any applicable Intercreditor Agreement, at the Canadian
Collateral Agent’s request, each Grantor shall deliver to the Canadian
Collateral Agent copies or, if required by the Canadian Agent for the
enforcement thereof or foreclosure thereon, originals of all documents held by
such Grantor evidencing, and relating to, the agreements and transactions that
gave rise to such Grantor’s Accounts Receivable constituting Collateral,
including, without limitation, all statements relating to such Grantor’s
Accounts Receivable constituting Collateral and all orders, invoices and
shipping receipts.

 

(d)           So long as no Event of Default has occurred and is continuing, the
Canadian Collateral Agent shall instruct the Collateral Account Bank to promptly
remit any

 

35

--------------------------------------------------------------------------------


 

funds on deposit in each Grantor’s Collateral Proceeds Account to such Grantor’s
General Fund Account or any other account designated by such Grantor.  In the
event that an Event of Default has occurred and is continuing, subject to any
applicable Intercreditor Agreement, the Canadian Collateral Agent and the
Grantors agree that the Canadian Collateral Agent, at its option, may require
that each Collateral Proceeds Account and the General Fund Account of each
Grantor be established at the Canadian Collateral Agent or at another
institution reasonably acceptable to the Canadian Collateral Agent.  Each
Grantor shall have the right, at any time and from time to time when no Event of
Default has occurred or is continuing, to withdraw such of its own funds from
its own General Fund Account, and to maintain such balances in its General Fund
Account, as it shall deem to be necessary or desirable.

 

6.2          Communications with Obligors; Grantors Remain Liable.

 

(a)           The Canadian Collateral Agent, in its own name or in the name of
others, may at any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Section 9(a) of the Credit
Agreement (and subject to any applicable Intercreditor Agreement), communicate
with obligors under the Accounts Receivable constituting Collateral and parties
to the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Canadian Collateral Agent’s satisfaction the existence, amount
and terms of any Accounts Receivable or Contracts.

 

(b)           Upon the request of the Canadian Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default specified
in Section 9(a) of the Credit Agreement (and subject to any applicable
Intercreditor Agreement), each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Canadian Collateral Agent, for the benefit
of the Secured Parties, and that payments in respect thereof shall be made
directly to the Canadian Collateral Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  None of the Canadian Collateral Agent, the Canadian Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Canadian Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Canadian Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account Receivable (or
any agreement giving rise thereto) to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

36

--------------------------------------------------------------------------------


 

6.3          Pledged Stock.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Canadian Collateral Agent shall have given notice to the relevant
Pledgor of the Canadian Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock
(subject to the last two sentences of Section 5.3.1 of this Agreement) and all
payments made in respect of the Pledged Notes, including partial or complete
repayment and cancellation thereof, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Stock.

 

(b)           Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing and the Canadian Collateral Agent shall
give written notice of its intent to exercise such rights to the relevant
Pledgor or Pledgors, (i) the Canadian Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of each applicable Intercreditor Agreement, shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations of
the relevant Pledgor as and in such order as is provided in Section 6.5, and
(ii) any or all of the Pledged Stock shall be registered in the name of the
Canadian Collateral Agent, the applicable Collateral Representative or any
Additional Agent, or the respective nominee thereof, and the Canadian Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable through its respective nominee, if applicable, in accordance with the
terms of each applicable Intercreditor Agreement, may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by the relevant Pledgor or the
Canadian Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Canadian Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, may reasonably determine), all without liability to the
maximum extent permitted by applicable law (other than for its gross negligence
or wilful misconduct) except to account for property actually received by it,
but the Canadian Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the terms of each
applicable Intercreditor Agreement, shall have no duty to any Pledgor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing, provided that the Canadian Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of the applicable Intercreditor
Agreements, shall not exercise any voting or other consensual rights pertaining
to the Pledged Stock in any way that would constitute an exercise of the
remedies described in Section 6.6 other than in accordance with Section 6.6.

 

37

--------------------------------------------------------------------------------


 

(c)           Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Canadian Collateral Agent in writing with respect to Capital Stock
in such Issuer that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Pledgor, and each Pledgor
agrees that each Issuer or maker shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Canadian
Collateral Agent.

 

6.4          Proceeds to be Turned Over To Canadian Collateral Agent.

 

In addition to the rights of the Canadian Collateral Agent and the other Secured
Parties specified in Section 6.1 with respect to payments of Accounts Receivable
constituting Collateral, subject to each applicable Intercreditor Agreement, if
an Event of Default shall occur and be continuing, and the Canadian Collateral
Agent shall have instructed any Grantor to do so, all Proceeds received by such
Grantor consisting of cash, cheques and other Cash Equivalent items shall be
held by such Grantor in trust for the Canadian Collateral Agent and the other
Secured Parties, or any Additional Agent and the other applicable Additional
Secured Parties (as defined in the applicable Intercreditor Agreement) or the
applicable Collateral Representative, as applicable, in accordance with the
terms of the applicable Intercreditor Agreement, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Canadian Collateral Agent, any Additional Agent or the applicable
Collateral Representative, as applicable (or their respective agents appointed
for purposes of perfection), in accordance with the terms of the applicable
Intercreditor Agreement, in the exact form received by such Grantor (duly
endorsed by such Grantor to the Canadian Collateral Agent, any Additional Agent
or the applicable Collateral Representative, as applicable, in accordance with
the terms of the applicable Intercreditor Agreement, if required).  All Proceeds
received by the Canadian Collateral Agent hereunder shall be held by the
Canadian Collateral Agent in the relevant Collateral Proceeds Account maintained
under its sole dominion and control, subject to each applicable Intercreditor
Agreement.  All Proceeds while held by the Canadian Collateral Agent in such
Collateral Proceeds Account (or by the relevant Grantor in trust for the
Canadian Collateral Agent  and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in Section 6.5 and each
applicable Intercreditor Agreement.

 

6.5          Application of Proceeds.

 

It is agreed that if an Event of Default shall occur and be continuing, any and
all Proceeds of the relevant Granting Party’s Collateral received by the
Canadian Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Canadian Collateral Agent for the benefit of the
Secured Parties as collateral security for the Obligations of the relevant
Granting Party (whether matured or unmatured), and/or then or at any time
thereafter may, in the sole discretion of the Canadian Collateral Agent, subject
to each applicable Intercreditor Agreement, be applied by the Canadian
Collateral Agent against the Obligations of

 

38

--------------------------------------------------------------------------------


 

the relevant Granting Party then due and owing in the order of priority set
forth in Section 10.14 of the Credit Agreement.

 

6.6          PPSA and Other Remedies.

 

(a)           Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing, the Canadian Collateral Agent, on behalf
of the Secured Parties, may (but shall not be obligated to) exercise, in
addition to all other rights and remedies granted to them in this Agreement, the
Credit Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Bankruptcy and Insolvency Act
(Canada), the Companies Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada) and the PPSA, under any other applicable law and in
equity.  Without limiting the generality of the foregoing, to the extent
permitted by applicable law, the Canadian Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances (but
shall not be obligated to), forthwith (subject to the terms of any documentation
governing any Special Purpose Financing) collect, receive, appropriate and
realize upon the Security Collateral, or any part thereof, and/or may forthwith,
subject to any existing reserved rights or licenses, sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the Security
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Canadian Collateral Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Canadian Collateral Agent or any other
Secured Party shall have the right, to the extent permitted by law, upon any
such sale or sales, to purchase the whole or any part of the Security Collateral
so sold, free of any right or equity of redemption in such Granting Party, which
right or equity is hereby waived and released.  Each Granting Party further
agrees, at the Canadian Collateral Agent’s request (subject to the terms of any
documentation governing any Special Purpose Financing and subject to each
applicable Intercreditor Agreement), to assemble the Security Collateral and
make it available to the Canadian Collateral Agent at places which the Canadian
Collateral Agent shall reasonably select, whether at such Granting Party’s
premises or elsewhere.  The Canadian Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Canadian
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable legal fees and disbursements, to the payment in whole or
in part of the Obligations of the relevant Granting Party then due and owing, in
the order of priority specified in Section 6.5 above, and only after such
application and after the payment by the Canadian Collateral Agent of any other
amount required by any provision of law, need the Canadian Collateral Agent
account for the surplus, if any, to such Granting Party.  To the extent
permitted by applicable law, (i) such Granting Party waives all claims, damages
and demands it may acquire against the Canadian Collateral Agent or any other
Secured Party arising out of the repossession, retention

 

39

--------------------------------------------------------------------------------


 

or sale of the Security Collateral, other than any such claims, damages and
demands that may arise from the gross negligence or wilful misconduct of any of
the Canadian Collateral Agent or such other Secured Party, and (ii) if any
notice of a proposed sale or other disposition of Security Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. Each Grantor hereby
consents to the non-exclusive royalty free use by the Canadian Collateral Agent
and the Canadian Agent (as its designee) of any Intellectual Property owned by
such Grantor in Canada solely for the purpose of disposing of any Security
Collateral.

 

(b)           The Canadian Collateral Agent may appoint, remove or reappoint by
instrument in writing, any Person or Persons, whether an officer or officers or
an employee or employees of any Grantor or not, to be an interim receiver,
receiver or receivers (hereinafter called a “Receiver”, which term when used
herein shall include a receiver and manager) of such Collateral (including any
interest, income or profits therefrom).  Any such Receiver shall, to the extent
permitted by applicable law, be deemed the agent of such Grantor and not of the
Canadian Collateral Agent, and the Canadian Collateral Agent shall not be in any
way responsible for any misconduct, negligence or non-feasance on the part of
any such Receiver or its servants, agents or employees.  Subject to the
provisions of the instrument appointing it, any such Receiver shall (i) have
such powers as have been granted to the Canadian Collateral Agent under this
Section 6 and (ii) shall be entitled to exercise such powers at any time that
such powers would otherwise be exercisable by the Canadian Collateral Agent
under this Section 6, which powers shall include, but are not limited to, the
power to take possession of the Collateral, to preserve the Collateral or its
value, to carry on or concur in carrying on all or any part of the business of
such Grantor and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of the Collateral.  To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including any Grantor, enter upon, use and occupy all premises owned or
occupied by such Grantor wherein the Collateral may be situate, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on such Grantor’s business or as
security for loans or advances to enable the Receiver to carry on such Grantor’s
business or otherwise, as such Receiver shall, in its reasonable discretion,
determine.  Except as may be otherwise directed by the Canadian Collateral
Agent, all money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
Canadian Collateral Agent and any surplus shall be applied in accordance with
applicable law.  Every such Receiver may, in the discretion of the Canadian
Collateral Agent, be vested with, in addition to the rights set out herein, all
or any of the rights and powers of the Canadian Agent, the Canadian Collateral
Agent described in the Credit Agreement, the PPSA, the Bankruptcy and Insolvency
Act (Canada), the Companies Creditors Arrangement Act (Canada) or the Winding-Up
and Restructuring Act (Canada).

 

6.7          Registration Rights.

 

(a)           Subject to each applicable Intercreditor Agreement, if the
Canadian Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to Section 6.6, and if in the reasonable
opinion of the Canadian Collateral Agent it is necessary or reasonably advisable
to have the Pledged Stock (other than Pledged Stock of

 

40

--------------------------------------------------------------------------------


 

Special Purpose Subsidiaries), or that portion thereof to be sold, registered
under the provisions of applicable securities legislation, the relevant Pledgor
will use its reasonable best efforts to cause the Issuer thereof to (i) execute
and deliver, and use its reasonable best efforts to cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Canadian Collateral Agent, necessary or advisable to
register such Pledged Stock, or that portion thereof to be sold, under the
provisions of the applicable securities legislation, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of not more than one year from
the date of the first public offering of such Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the reasonable opinion of the Canadian Collateral Agent,
are necessary or advisable, all in conformity with the requirements of
applicable securities legislation and the rules and regulations of any
applicable securities commission or regulator applicable thereto.  Such Pledgor
agrees to use its reasonable best efforts to cause such Issuer to comply with
the provisions of the securities laws of any and all provinces and territories
that the Canadian Collateral Agent shall reasonably designate and to make
available to its security holders, as soon as practicable, any statements (which
need not be audited) that will satisfy the provisions of applicable securities
legislation.

 

(b)           Such Pledgor recognizes that the Canadian Collateral Agent may be
unable to effect a public sale of any or all such Pledged Stock, by reason of
certain prohibitions contained in applicable securities legislation or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Such Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favourable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Canadian Collateral Agent shall not be under any obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under
applicable securities legislation, even if such Issuer would agree to do so.

 

(c)           Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Such Pledgor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Canadian Collateral Agent and the Lenders, that the Canadian Collateral Agent
and the Lenders have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Pledgor, and to the extent permitted by
applicable law, such Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred or is continuing under the Credit
Agreement.

 

41

--------------------------------------------------------------------------------


 

6.8          Waiver; Deficiency.

 

Each Granting Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Security Collateral are insufficient to pay
in full, the Loans, Reimbursement Obligations constituting Obligations of such
Granting Party and, to the extent then due and owing, all other Obligations of
such Granting Party and the reasonable fees and disbursements of any legal
counsel employed by the Canadian Collateral Agent or any other Secured Party to
collect such deficiency.

 

6.9          Certain Undertakings with Respect to Special Purpose Subsidiaries.

 

(a)           The Collateral Agent and each Secured Party agrees that, prior to
the date that is one year and one day after the payment in full of all of the
obligations of each Special Purpose Subsidiary in connection with and under each
securitization with respect to which any Special Purpose Subsidiary is a party,
(i) the Collateral Agent and other Secured Parties shall not be entitled,
whether before or after the occurrence of any Event of Default, to (A) institute
against, or join any other Person in instituting against, any Special Purpose
Subsidiary any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other similar proceeding under the laws of the United
States or any State thereof or of any foreign jurisdiction, (B) transfer and
register the capital stock of any Special Purpose Subsidiary or any other
instrument in the name of the Collateral Agent or a Secured Party or any
designee or nominee thereof, (C) foreclose such security interest regardless of
the bankruptcy or insolvency of the Parent Borrower or any other Subsidiary,
(D) exercise any voting rights granted or appurtenant to such capital stock of
any Special Purpose Subsidiary or any other instrument or (E) enforce any right
that the holder of any such capital stock of any Special Purpose Subsidiary or
any other instrument might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Special Purpose Subsidiary and
(ii) the Collateral Agent and the other Secured Parties hereby waive and release
any right to (A) require that any Special Purpose Subsidiary be in any manner
merged, combined, collapsed or consolidated with or into the Parent Borrower or
any other Subsidiary, including by way of substantive consolidation in a
bankruptcy case or similar proceeding, (B) require that the status of any
Special Purpose Subsidiary as a separate entity be in any respect disregarded,
(C) contest or challenge, or join any other Person in contesting or challenging,
the transfers of any securitization assets from the Parent Borrower or any
Subsidiary to any Special Purpose Subsidiary, whether on the grounds that such
transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution” or (D) contest or challenge, or join any other Person in
contesting or challenging, any agreement pursuant to which any assets are leased
by any Special Purpose Subsidiary to any Loan Party as other than a “true
lease.”  The Collateral Agent and each Secured Party agree and acknowledge that
any agent and/or trustee acting on behalf of the holders of securitization
indebtedness of any Special Purpose Subsidiary is an express third party
beneficiary with respect to this Section 6.9(a) and each such person shall have
the right to enforce compliance by the Collateral Agent and any other Secured
Party with this Section 6.9.

 

(b)           Upon the transfer by the Parent Borrower or any Subsidiary (other
than a Special Purpose Subsidiary) of securitization assets to a Special Purpose
Subsidiary in a securitization as permitted under this Agreement, any Liens with
respect to such securitization assets arising under the Credit Agreement or any
Security Documents shall automatically be

 

42

--------------------------------------------------------------------------------


 

released (and the Canadian Collateral Agent is hereby authorized to execute and
enter into any such releases and other documents as the Parent Borrower may
reasonably request in order to give effect thereto).

 

(c)           The Collateral Agent, the Canadian Collateral Agent and the
Lenders shall take no action related to the Collateral that would cause any
Special Purpose Subsidiary to breach any of its covenants in its certificate of
formation, limited liability company agreement or in any other documents
governing the related Special Purpose Financing or to be unable to make any
representation in any such document.

 

(d)           The Collateral Agent, the Canadian Collateral Agent and the
Secured Parties acknowledge that they have no interest in, and will not assert
any interest in, the assets owned by any Special Purpose Subsidiary, or any
assets leased by any Special Purpose Subsidiary to any Loan Party other than,
following a transfer of any pledged equity interest or pledged stock to the
Collateral Agent in connection with any exercise of remedies pursuant to this
Agreement, the right to receive lawful dividends or other distributions when
paid by any such Special Purpose Subsidiary from lawful sources and in
accordance with the documents governing the related Special Purpose Financing
and the rights of a member of such Special Purpose Subsidiary.

 

(e)           Without limiting the foregoing, the Canadian Collateral Agent and
the Lenders agree, to the extent required by Moody’s, S&P or any rating agency
in connection with a Special Purpose Financing involving a Special Purpose
Subsidiary the Capital Stock of which constitutes Pledged Collateral hereunder,
to act in accordance with clauses (c) and (d) above with respect to such Capital
Stock and such Special Purpose Financing.

 

SECTION 7 THE CANADIAN COLLATERAL AGENT

 

7.1          Canadian Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)           Each Granting Party hereby irrevocably constitutes and appoints
the Canadian Collateral Agent and any authorized officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Granting Party
and in the name of such Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the Canadian Collateral Agent
agrees not to exercise such power except upon the occurrence and during the
continuance of any Event of Default, and in accordance with and subject to each
applicable Intercreditor Agreement.  Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing
(in each case to the extent permitted by applicable law) and subject to each
applicable Intercreditor Agreement, (x) each Pledgor hereby gives the Canadian
Collateral Agent the power and right, on behalf of such Pledgor, without notice
or assent by such Pledgor, to execute, in connection with any sale provided for
in Section 6.6(a) or 6.7, any endorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor

 

43

--------------------------------------------------------------------------------


 

hereby gives the Canadian Collateral Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Canadian Collateral Agent for the purpose of collecting any and all such moneys
due under any Account Receivable of such Grantor that constitutes Collateral or
with respect to any other Collateral of such Grantor whenever payable;

 

(ii)           in the case of any Copyright, Patent, Trade-mark, or Industrial
Design constituting Collateral of such Grantor, execute and deliver any and all
agreements, instruments, documents and papers as the Canadian Collateral Agent
may reasonably request to such Grantor to evidence the Canadian Collateral
Agent’s and the Lenders’ security interest in such Copyright, Patent, Trade-mark
or Industrial Design and the goodwill and intangibles of such Grantor relating
thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens, other than Liens permitted
under this Agreement or the other Loan Documents, levied or placed on the
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

 

(iv)          subject to the terms of any documentation governing any Special
Purpose Financing, (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Canadian Collateral Agent or as the
Canadian Collateral Agent shall direct; (B) ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Canadian Collateral Agent may deem
appropriate; (G) subject to any existing reserved rights or licenses, assign any
Copyright, Patent, Trade-mark or Industrial Design constituting Collateral of
such Grantor (along with the goodwill of the business to which any such
Copyright, Patent, Trade-mark or Industrial Design pertains), for such term or
terms, on such conditions, and in such manner, as the Canadian Agent shall in
its sole discretion determine; and (H) generally, sell, transfer,

 

44

--------------------------------------------------------------------------------


 

pledge and make any agreement with respect to or otherwise deal with any of the
Collateral of such Grantor as fully and completely as though the Canadian
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Canadian Collateral Agent’s option and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Canadian Collateral Agent
deems necessary to protect, preserve or realize upon the Collateral of such
Grantor and the Canadian Collateral Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

(b)           The reasonable expenses of the Canadian Collateral Agent incurred
in connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Loans
under the Credit Agreement, from the date of payment by the Canadian Collateral
Agent to the date reimbursed by the relevant Granting Party, shall be payable by
such Granting Party to the Canadian Collateral Agent on demand.

 

(c)           Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

7.2          Duty of Canadian Collateral Agent.

 

The Canadian Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Security Collateral in its
possession, shall be to deal with it in the same manner as the Canadian
Collateral Agent deals with similar property for its own account.  None of the
Canadian Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the
Canadian Collateral Agent and the other Secured Parties hereunder are solely to
protect the Canadian Collateral Agent’s and the other Secured Parties’ interests
in the Security Collateral and shall not impose any duty upon the Canadian
Collateral Agent or any other Secured Party to exercise any such powers.  The
Canadian Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and to the maximum extent permitted by applicable law, neither they nor
any of their officers, directors, employees or agents shall be responsible to
any Granting Party for any act or failure to act hereunder, except as otherwise
provided herein or for their own gross negligence or wilful misconduct (as
determined by a court of competent jurisdiction in a final and nonappealable
decision).

 

45

--------------------------------------------------------------------------------


 

7.3          Financing Statements.

 

Pursuant to any applicable law, each Granting Party authorizes the Canadian
Collateral Agent to file or record financing statements, financing change
statements and other filing or recording documents or instruments with respect
to such Granting Party’s Security Collateral without the signature of such
Granting Party in such form and in such offices as the Canadian Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Canadian Collateral Agent under this Agreement.  Each Granting Party authorizes
the Canadian Collateral Agent to use any collateral description reasonably
determined by the Canadian Collateral Agent, including, without limitation, the
collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements.  The Canadian Collateral Agent
agrees to notify the relevant Granting Party of any financing or financing
change statement filed by it, provided that any failure to give such notice
shall not affect the validity or effectiveness of any such filing.

 

7.4          Authority of Canadian Collateral Agent.

 

Each Granting Party acknowledges that the rights and responsibilities of the
Canadian Collateral Agent under this Agreement with respect to any action taken
by the Canadian Collateral Agent or the exercise or non-exercise by the Canadian
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement or
any amendment, supplement or other modification of this Agreement shall, as
between the Canadian Collateral Agent and the Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Canadian Collateral
Agent and the Granting Parties, the Canadian Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

7.5          Right of Inspection.

 

Subject to Section 7.6(c) of the Credit Agreement, upon reasonable written
advance notice to any Grantor and as often as may reasonably be desired, or at
any time and from time to time after the occurrence and during the continuation
of an Event of Default, the Canadian Collateral Agent shall have reasonable
access during normal business hours to all the books, correspondence and records
of such Grantor, (other than in respect of any Specified Proprietary &
Confidential Information and any documentation, information or matter referred
to in Section 7.6(c) of the Credit Agreement) and the Canadian Collateral Agent
and its representatives may examine the same, and to the extent reasonable take
extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the  Canadian Collateral Agent at such Grantor’s reasonable cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto.  The Canadian Collateral Agent and its representatives shall
also have the right, upon reasonable advance written notice to such Grantor
subject to any lease restrictions, to enter during normal business hours into
and upon any premises owned, leased or operated by such Grantor where any of
such Grantor’s Inventory or Equipment is located for the purpose of inspecting
the same, observing its use or otherwise protecting its

 

46

--------------------------------------------------------------------------------


 

interests therein to the extent not inconsistent with the provisions of the
Credit Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

SECTION 8 NON-LENDER SECURED PARTIES

 

8.1          Rights to Collateral.

 

(a)           By their acceptance of the benefits of this Agreement, the
Non-Lender Secured Parties agree that they shall not have any right whatsoever
to do any of the following:  (i) exercise any rights or remedies with respect to
the Collateral (such term, as used in this Section 8, having the meaning
assigned to it in the Credit Agreement) or to direct the Canadian Collateral
Agent to do the same, including, without limitation, the right to (A) enforce
any Liens or sell or otherwise foreclose on any portion of the Collateral,
(B) request any action, institute any proceedings, exercise any voting rights,
give any instructions, make any election, notify account debtors or make
collections with respect to all or any portion of the Collateral or (C) release
any Granting Party under this Agreement or release any Collateral from the Liens
of any Security Document or consent to or otherwise approve any such release;
(ii) demand, accept or obtain any Lien on any Collateral (except for Liens
arising under, and subject to the terms of the Security Documents); (iii) vote
in any Bankruptcy Case or similar proceeding in respect of Holdings or any of
its Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with the Security
Documents); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
that is provided by one or more Lenders among others; (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lender Secured Parties seeking on an equal and rateable basis,
any adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

(b)           Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Canadian Collateral
Agent and the Lenders, with the consent of the Canadian Collateral Agent, may
enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment.  Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the PPSA of any applicable jurisdiction.  The Non-Lender Secured Parties
by their acceptance of the benefits of this Agreement and the other Security
Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral.  Whether or not a Bankruptcy Case has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to any sale or other
disposition of any property, business or assets of Holdings or any of its
Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.

 

47

--------------------------------------------------------------------------------


 

(c)           Notwithstanding any provision of this Section 8.1, the Non-Lender
Secured Parties shall be entitled, subject to each applicable Intercreditor
Agreement, to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties.  Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into the
Intercreditor Agreements on its behalf.

 

(d)           Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement, agrees that the Canadian Collateral Agent and the Lenders may
deal with the Collateral, including any exchange, taking or release of
Collateral, may change or increase the amount of the Borrower Obligations and/or
the Guarantor Obligations, and may release any Guarantor from its Obligations
hereunder, all without any liability or obligation (except as may be otherwise
expressly provided herein) to the Non-Lender Secured Parties.

 

8.2          Appointment of Agent.

 

Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, shall be deemed irrevocably to make,
constitute and appoint the Canadian Collateral Agent as agent under the Credit
Agreement (and all officers, employees or agents designated by the Canadian
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Canadian Collateral Agent shall have the right, with
power of substitution for the Non-Lender Secured Parties and in each such
Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral.  It is understood and agreed that the appointment
of the Canadian Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable.  It is understood and agreed that the Canadian
Collateral Agent has appointed the Canadian Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder.

 

8.3          Waiver of Claims.

 

To the maximum extent permitted by law, each Non-Lender Secured Party waives any
claim it might have against the Canadian Collateral Agent or the Lenders with
respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the
Canadian Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in
Section 8.1(b) above), except for any such action or failure to act that
constitutes wilful misconduct or gross negligence of such Person or any Related
Party thereof (as such term is defined in Section 11.5 of the Credit
Agreement).  To the maximum extent permitted by applicable law, none of the
Canadian Collateral Agent or any Lender or any of their respective directors,
officers, employees or agents shall be liable for

 

48

--------------------------------------------------------------------------------


 

failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holdings, any Subsidiary of Holdings, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes wilful
misconduct or gross negligence of such Person.

 

8.4          Designation of Non-Lender Secured Parties.

 

The Parent Borrower, on behalf of any of the Canadian Borrowers, may from time
to time designate a Person as a “Bank Products Affiliate” or a “Hedging
Affiliate” hereunder by written notice to the Canadian Collateral Agent.  Upon
being so designated by the Parent Borrower, such Bank Products Affiliate or
Hedging Affiliate (as the case may be) shall be a Non-Lender Secured Party for
the purposes of this Agreement for as long as so designated by the Parent
Borrower; provided that, at the time of the Parent Borrower’s designation of
such Non-Lender Secured Party, the obligations of such Grantor under the
applicable Hedging Agreement or Bank Products Agreement (as the case may be)
have not been designated as Additional Obligations.

 

8.5          Release of Liens; Rollover Hedge Providers.

 

Each Rollover Hedge Provider (as defined below), by its acceptance of the
benefit of this Agreement, and each Lender who is an Affiliate of any such
Rollover Hedge Provider, on behalf of such Rollover Hedge Provider, in each case
by its acceptance of the benefits of this Agreement, hereby authorizes and
directs Deutsche Bank AG Canada Branch (in its capacity as Canadian agent and
Canadian collateral agent under the Predecessor ABL Credit Agreement and related
Canadian security documents) to take, and consents to its taking, all and any
actions to effect and evidence the release of all security interests and liens
held on behalf of such Rollover Hedge Provider in its capacity as a “Canadian
Secured Party” under, and as defined in, the Predecessor ABL Credit Agreement,
and the related Canadian security documents, and each Rollover Hedge Provider
releases Deutsche Bank AG Canada Branch from any liability in connection
therewith. As used in this Section 8.5, “Rollover Hedge Providers” shall mean
collectively each Non-Lender Secured Party hereunder who was also, immediately
prior to the effectiveness of this Agreement, a “Non-Lender Secured Party” in
respect of Permitted Hedging Arrangements under and as defined in the Canadian
Guarantee and Collateral Agreement (as defined in the Predecessor ABL Credit
Agreement).

 

SECTION 9 MISCELLANEOUS

 

9.1          Amendments in Writing.

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each affected Granting Party and the Canadian Collateral Agent, provided that
(a) any provision of this Agreement imposing obligations on any Granting Party
may be waived by the Canadian Collateral Agent in a written instrument executed
by the Canadian Collateral Agent and (b) if

 

49

--------------------------------------------------------------------------------


 

separately agreed in writing between the Parent Borrower, for and on behalf of
any of the Canadian Borrowers, and any Non-Lender Secured Party (and such
Non-Lender Secured Party has been designated in writing by the Parent Borrower,
for and on behalf of any of the Canadian Borrowers, to the Canadian Collateral
Agent for purposes of this sentence, for so long as so designated), no such
amendment, modification or waiver shall amend, modify or waive Section 6.5 (or
the definition of “Non-Lender Secured Party” or “Secured Party” to the extent
relating thereto) if such amendment, modification or waiver would directly and
adversely affect such Non-Lender Secured Party without the written consent of
such Non-Lender Secured Party.  For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Canadian Collateral Agent in accordance
with this Section 9.1.

 

9.2          Notices.

 

All notices, requests and demands to or upon the Canadian Collateral Agent or
any Granting Party hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1, unless and until such Guarantor shall
change such address by notice to the Canadian Collateral Agent and the Canadian
Agent given in accordance with Section 11.2 of the Credit Agreement.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies.

 

None of the Canadian Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Canadian Collateral Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Canadian Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Canadian Collateral Agent or such other Secured Party would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

9.4          Enforcement Expenses; Indemnification.

 

(a)           Each Guarantor jointly and severally agrees to pay or reimburse
each Secured Party and the Canadian Collateral Agent for all their respective
reasonable costs and expenses incurred in collecting against any Guarantor under
the guarantee contained in Section 2

 

50

--------------------------------------------------------------------------------


 

or otherwise enforcing or preserving any rights under this Agreement against
such Guarantor and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to the Secured Parties, the Canadian Collateral Agent and the Canadian Agent.

 

(b)           Each Grantor jointly and severally agrees to pay, and to save the
Canadian Collateral Agent, the Canadian Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Canadian Borrower would be
required to do so pursuant to Section 11.5 of the Credit Agreement, and in any
event excluding any taxes or other indemnified liabilities arising from gross
negligence or wilful misconduct of the Canadian Collateral Agent, the Canadian
Agent or any other Secured Party.

 

(c)           The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

9.5          Successors and Assigns.

 

This Agreement shall be binding upon and shall enure to the benefit of the
Granting Parties, the Canadian Collateral Agent and the Secured Parties and
their respective successors and assigns; provided that no Granting Party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Canadian Collateral Agent,
except as permitted hereby or by the Credit Agreement.

 

9.6          Set-Off.

 

Each Guarantor hereby irrevocably authorizes each of the Canadian Agent  and the
Canadian Collateral Agent and each other Secured Party at any time and from time
to time without notice to such Guarantor, any other Guarantor or any of the
Canadian Borrowers, any such notice being expressly waived by each Guarantor and
by each Canadian Borrower, to the extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default under
Section 9(a) of the Credit Agreement so long as any amount remains unpaid after
it becomes due and payable by such Guarantor hereunder, to set-off and
appropriate and apply against any such amount any and all deposits (general or
special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Canadian
Collateral Agent , the Canadian Agent or such other Secured Party to or for the
credit or the account of such Guarantor, or any part thereof in such amounts as
the Canadian Collateral Agent, the Canadian Agent or such other Secured Party
may elect.  The Canadian Collateral Agent, the Canadian Agent and each other
Secured Party shall notify such Guarantor promptly of any such

 

51

--------------------------------------------------------------------------------


 

set-off and the application made by the Canadian Collateral Agent, the Canadian
Agent or such other Secured Party of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Canadian Collateral Agent, the Canadian Agent
and each other Secured Party under this Section 9.6 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Canadian Collateral Agent, the Canadian Agent or such other Secured
Party may have.

 

9.7          Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. The exchange
of copies of this Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of the original Agreement for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

 

9.8          Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Subsidiary, all rights, powers and remedies provided in this Agreement may be
exercised only to the extent that they do not violate any provision of any law,
rule or regulation of any Governmental Authority applicable to any such Pledged
Stock or affecting the legality, validity or enforceability of any of the
provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

 

9.9          Section Headings.

 

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

9.10        Integration.

 

This Agreement and the other Loan Documents represent the entire agreement of
the Granting Parties, the Canadian Collateral Agent, the Canadian Agent and the
other Secured Parties with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Granting
Parties, the Canadian Collateral Agent or any other Secured Party relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

52

--------------------------------------------------------------------------------


 

9.11        GOVERNING LAW.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

9.12        Submission To Jurisdiction; Waivers.

 

Each party hereto hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the Province
of Ontario;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 9.2 or at such other address of which the
Canadian Collateral Agent and the Canadian Agent (in the case of any other party
hereto) or the Canadian Borrowers (in the case of the Canadian Collateral Agent
and the Canadian Agent) shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any punitive damages.

 

9.13        Acknowledgments.

 

Each Guarantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           none of the Canadian Collateral Agent, the Canadian Agent or any
other Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Canadian Collateral Agent, the Canadian

 

53

--------------------------------------------------------------------------------


 

Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

9.14        WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.15        Additional Granting Parties.

 

Each new Subsidiary of the Parent Borrower that is required to become a party to
this Agreement pursuant to Section 7.9(b) of the Credit Agreement shall become a
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in substantially the form of Annex 2
hereto. Each existing Granting Party that is required to become a Pledgor with
respect to Capital Stock of any new Subsidiary of the Parent Borrower pursuant
to Section 7.9(b) of the Credit Agreement shall become a Pledgor with respect
thereto upon execution and delivery by such Granting Party of a Supplemental
Agreement substantially in the form of Annex 2 hereto.

 

9.16        Releases.

 

(a)           At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than any Obligations owing to a Non-Lender Secured
Party) then due and owing shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding (except for the
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Lenders), all
Security Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Canadian Collateral Agent and each
Granting Party hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Security
Collateral shall revert to the Granting Parties.  At the request and sole
expense of any Granting Party following any such termination, the Canadian
Collateral Agent shall deliver to such Granting Party any Security Collateral
held by the Canadian Collateral Agent, and execute, acknowledge and deliver to
such Granting Party such releases, instruments and other documents (including
without limitation, PPSA financing change statements and discharges) , and do or
cause to be done all other acts, as any Granting Party shall reasonably request
to evidence such termination.

 

(b)           Upon any sale or other disposition of Collateral permitted by the
Credit Agreement (other than any sale or disposition to another Granting Party),
the Lien pursuant to this Agreement on such Collateral shall be automatically
released. In connection with a sale or

 

54

--------------------------------------------------------------------------------


 

other disposition of all of the Capital Stock of any Granting Party or any other
transaction or occurrence as a result of which such Granting Party ceases to be
a Restricted Subsidiary of the Parent Borrower or the sale or other disposition
of Collateral (other than a sale or disposition to another Granting Party)
permitted under the Credit Agreement, the Canadian Collateral Agent shall, upon
receipt from the Parent Borrower or any applicable Granting Party of a written
request for the release of such Granting Party from its Guarantee or the release
of the Collateral subject to such sale, disposition or other transaction,
identifying such Granting Party or the relevant Collateral, together with a
certification by the Parent Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, deliver to
the Parent Borrower or the relevant Granting Party any Collateral of such
relevant Granting Party held by the Collateral Agent or the Canadian Collateral
Agent, or the Collateral subject to such sale or disposition (as applicable)
and, at the sole cost and expense of such Granting Party, execute, acknowledge
and deliver to such Granting Party such releases, instruments or other documents
(including without limitation PPSA financing change statements or discharges),
and do or cause to be done all other acts, as the Parent Borrower or such
Granting Party shall reasonably request (x) to evidence or effect the release of
such Granting Party from its Guarantee (if any) and of the Liens created hereby
(if any) on such Granting Party’s Collateral or (y) to evidence the release of
the Collateral subject to such sale or disposition.

 

(c)           Upon any Granting Party as becoming an Excluded Subsidiary in
accordance with the provisions of the Credit Agreement, the Lien pursuant to
this Agreement on all Security Collateral of such Granting Party (if any) shall
be automatically released, and the Guarantee (if any) of such Granting Party,
and all obligations of such Granting Party hereunder, shall terminate, all
without delivery of any instrument or performance of any act by any party.  At
the request and the sole expense of the Parent Borrower or such Granting Party,
the Collateral Agent or the Canadian Collateral Agent, as the case may be, shall
deliver to the Parent Borrower or such Granting Party any Security Collateral of
such Granting Party held by the Collateral Agent and execute, acknowledge and
deliver to the Parent Borrower or such Granting Party such releases, instruments
or other documents (including without limitation PPSA financing change
statements or discharges), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such release of such
Granting Party from its Guarantee (if any) and of the Liens created hereby (if
any) on such Granting Party’s Security Collateral.

 

(d)           Upon (i) any Security Collateral being or becoming an Excluded
Asset, or (ii) any other release of Security Collateral approved, authorized or
ratified by the Lenders pursuant to Section 10.9(b)(A)(iii) of the Credit
Agreement, the Lien pursuant to this Agreement on such Security Collateral shall
be automatically released.  At the request and sole expense of any Granting
Party, the Canadian Collateral Agent shall deliver such Security Collateral (if
held by the Canadian Collateral Agent) to such Granting Party and  execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation PPSA financing change statements
or discharges), and do or cause to be done all other acts, as such Granting
Party shall reasonably request to evidence such release.

 

(e)           So long as no Event of Default has occurred and is continuing, the
Canadian Collateral Agent shall at the direction of any applicable Granting
Party return to such

 

55

--------------------------------------------------------------------------------


 

Granting Party any proceeds or other property received by it during any Event of
Default pursuant to either Section 5.3.1 or 6.4 and not otherwise applied in
accordance with Section 6.5.

 

9.17        Judgment Currency.

 

(a)           The obligations of any Grantor hereunder and under the other Loan
Documents to make payments in Dollars or in Canadian Dollars, as the case may be
(for the purposes of this Section 9.17, the “Obligation Currency”), shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Canadian Collateral Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Canadian Collateral Agent or
a Lender under this Agreement or the other Loan Documents.  If, for the purpose
of obtaining or enforcing judgment against any Grantor or any other Loan Party
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than the Obligation Currency (for the purposes of this
Section 9.17, such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange prevailing, in each case, as of the date
immediately preceding the day on which the judgment is given (for the purposes
of this Section 9.17, such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Grantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining the prevailing rate of exchange, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

9.18        Attachment of Security Interest.

 

The security interest created hereby is intended to attach, in respect of
Collateral in which any Grantor has rights at the time this Agreement is signed
by such Grantor and delivered to the Canadian Collateral Agent and, in respect
of Collateral in which any Grantor subsequently acquires rights, at the time
such Grantor subsequently acquires such rights.  The Grantors acknowledge and
confirm that (a) the Canadian Collateral Agent and the Lenders have given value
to the Grantors in respect of the security interests granted herein; (b) such
Grantor has rights in the Collateral in which it has granted a security
interest; and (c) this Agreement constitutes a security agreement as that term
is defined in the PPSA;

 

56

--------------------------------------------------------------------------------


 

9.19        Copy of Agreement; Verification Statement.

 

The Grantors hereby acknowledge receipt of a signed copy of this Agreement and
hereby waive the requirement to be provided with a copy of any verification
statement issued in respect of a financing statement or financing change
statement filed under the PPSA in connection with this Agreement to perfect the
security interest created herein.

 

9.20        Amalgamation.

 

Each Granting Party acknowledges and agrees that, in the event it amalgamates
with any other company or companies, it is the intention of the parties hereto
that the term “Grantor” or “Pledgor”, when used herein, shall apply to each of
the amalgamating corporations and to the amalgamated corporation, such that the
lien granted hereby:

 

(a)           shall extend to Collateral owned by each of the amalgamating
corporations and the amalgamated corporations at the time of amalgamation and to
any Collateral thereafter owned or acquired by the amalgamated corporation, and

 

(b)           shall secure all Obligations of each of the amalgamating
corporations and the amalgamated corporations to the Canadian Collateral Agent
and the Lenders at the time of amalgamation and all Obligations of the
amalgamated corporation to the Canadian Collateral Agent and the Lenders
thereafter arising.  The Lien shall attach to all Collateral owned by each
corporation amalgamating with Granting Party, and by the amalgamated
corporation, at the time of the amalgamation, and shall attach to all Collateral
thereafter owned or acquired by the amalgamated corporation when such becomes
owned or is acquired.

 

9.21        Language.

 

The parties hereto confirm that it is their wish that this Agreement, as well as
any other documents relating to this Agreement, including notices, schedules and
authorizations, have been and shall be drawn up in the English language only. 
Les signataires confirment leur volonté que la présente convention, de même que
tous les documents s’y rattachant, y compris tout avis, annexe et autorisation,
soient rédigés en anglais seulement.

 

9.22        Release of Liens; Rollover Issuing Lenders.

 

Each Rollover Issuing Lender (as defined below), by its acceptance of the
benefits of this Agreement, hereby authorizes and directs Deutsche Bank AG
Canada Branch (in its capacity as administrative and collateral agent under the
Predecessor ABL Credit Agreement and related security documents) to take all and
any actions to effect the release of all security interests and liens held on
behalf of the Rollover Issuing Lender in its capacity as a “Canadian Secured
Party” under, and as defined in, the Predecessor ABL Credit Agreement and
related Canadian security documents, and each Rollover Issuing Lender releases
Deutsche Bank AG Canada Branch from any liability in connection therewith. As
used in this Section 9.22, “Rollover Issuing Lender” means each bank listed as a
letter of credit issuing bank in Schedule G to the Credit Agreement which was a
Canadian Facility Issuing Lender (as such term is defined in the Predecessor ABL
Credit Agreement).

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

MATTHEWS EQUIPMENT LIMITED

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

WESTERN SHUT-DOWN (1995) LIMITED

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP, by its managing partner, MATTHEWS
EQUIPMENT LIMITED

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

3222434 NOVA SCOTIA COMPANY

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

of the date hereof by:

 

 

 

CITIBANK, N.A., as Canadian Agent and Canadian Collateral Agent

 

 

 

By:

/s/ Christopher Marino

 

 

Name: Christopher Marino

 

 

Title: Vice President and Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 - NOTICE ADDRESSES OF GUARANTORS

 

MATTHEWS EQUIPMENT LIMITED

WESTERN SHUT-DOWN (1995) LTD

HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP

3222434 NOVA SCOTIA COMPANY

c/o HERC RENTALS INC.

27500 Riverview Center Blvd.

Bonita Springs, FL 34134

Attention: Maryann Waryjas, Senior Vice President and General Counsel

Facsimile: (239) 301-1109

Telephone: (239) 301 1125

 

with copies to:

 

Debevoise & Plimpton

919 Third Avenue

New York, New York 10022

Attention:  David A. Brittenham

Facsimile:   (212) 909-6836

Telephone:  (212) 909-6000

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 - PLEDGED SECURITIES

 

Pledged Stock:

 

Pledgor

 

Issuer

 

Description of Pledged Stock

 

 

 

 

 

Matthews Equipment Limited

 

Western Shut-Down (1995) Limited

 

1,000 common shares

 

 

 

 

 

Matthews Equipment Limited

 

3222434 Nova Scotia Company

 

100 common shares

 

Pledged Notes:

 

Nil.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 - PERFECTION MATTERS

 

Existing Security Interests

 

Matthews Equipment Limited:

 

Ontario

 

Granting Party

 

Secured Party

 

File No. and
Registration No./
Date of Registration

 

Collateral Description

MATTHEWS EQUIPMENT LIMITED
35 CLAIREVILLE DRIVE ETOBICOKE, ONTARIO
M9W 5Z7

 

APPLE CANADA INC.
2300 MEADOWVALE BOULEVARD, SUITE 200
MISSISSAUGA, ONTARIO
L5N 5P9

 

711761031
20151113124350640853
(NOVEMBER 13, 2015)

 

EQUIPMENT, ACCOUNT SCHEDULE - 9839529001

 

Alberta

 

Granting Party

 

Secured Party

 

File No. and
Registration No./
Date of Registration

 

Collateral Description

MATTHEWS EQUIPMENT RENTAL O/A HERTZ EQUIPMENT RENTAL
105 MACKAY CRESCENT, FORT MCMURRAY,
ALBERTA
T9H 4C9

 

ECCO EQUIPMENT CORPORATION
2992 ELLWOOD DRIVE,
EDMONTON, ALBERTA
T6X 0A9

 

15122911871
(DECEMBER 29, 2015)

 

AS WELL AS ALL ACCESSIONS, ATTACHMENTS AND ACCRETIONS THERETO PROCEEDS: ALL
PROCEEDS OF EVERY NATURE AND KIND, BOTH PRESENT AND FUTURE, INCLUDING, WITHOUT
LIMITATION, ALL ACCOUNTS, INTANGIBLES INDEBTEDNESS AND CLAIMS FOR OR RIGHTS TO
MONEY, AND ALL CASH, NOTES, RENTAL PAYMENTS, INSURANCE PAYMENTS, GOODS, CHATTEL
PAPER, SECURITIES, INSTRUMENTS, DOCUMENTS OF TITLE, SUBSTITUTIONS, TRADE-INS AND
ANY OTHER PROPERTY OR OBLIGATIONS RECEIVED WHEN THE SAID COLLATERAL DESCRIBED
HEREIN TOGETHER WITH ALL ACCESSIONS, ATTACHMENTS AND ACCRETIONS THERE TO AND
SUBSTITUTIONS OR REPLACEMENTS THEREFOR, OR PROCEEDS THEREOF, ARE SOLD DEALT WITH
EXCHANGED COLLECTED DAMAGED DESTROYED OR OTHERWISE DISPOSED OF.



1999 CAT D10R DOZER
SERIAL NUMBER: 3KR01159

 

--------------------------------------------------------------------------------


 

Intellectual Property Filings

 

Granting Party

 

Registration No./Application
No.

 

Date of
Registration/Application

Patents

 

 

 

 

 

 

 

 

 

Nil.

 

 

 

 

 

 

 

 

 

Trade-marks

 

 

 

 

 

 

 

 

 

Matthews Equipment Limited

 

 

 

 

 

 

 

 

 

“Certified Rentals Ltd. in Rectangular Device”

 

TMA294302

 

August 24, 2014

 

 

 

 

 

“It’s Certified and Broken Line Rectangle”

 

TMA294301

 

August 24, 2014

 

 

 

 

 

“Wyatt Rentals and Device”

 

TMA413203

 

June 4, 1993

 

 

 

 

 

“Matthews”

 

TMA706532

 

February 5, 2008

 

 

 

 

 

Copyrights

 

 

 

 

 

 

 

 

 

Nil.

 

 

 

 

 

 

 

 

 

Industrial Designs

 

 

 

 

 

 

 

 

 

Nil.

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4 — LOCATIONS

 

Granting Party

 

Location of Organization

 

Locations of Collateral

Matthews Equipment Limited

 

Ontario

 

Alberta

British Columbia

Manitoba

 

 

 

 

 

Hertz Canada Equipment Rental Partnership

 

Ontario

 

New Brunswick

Nova Scotia

Ontario

Quebec

Saskatchewan

 

 

 

 

 

Western Shut-Down (1995) Limited

 

Ontario

 

None

 

 

 

 

 

3222434 Nova Scotia Company

 

Nova Scotia

 

Nova Scotia Ontario

 

--------------------------------------------------------------------------------


 

SCHEDULE 5 - INTELLECTUAL PROPERTY

 

Granting Party

 

Registration No./Application
No.

 

Date of Registration/
Application

Patents and Patent Licenses

 

 

 

 

 

 

 

 

 

Nil.

 

 

 

 

 

 

 

 

 

Trade-marks and Trade-mark Licenses

 

 

 

 

 

 

 

 

 

“Certified Rentals Ltd. in Rectangular Device”

 

TMA294302

 

August 24, 2014

 

 

 

 

 

“It’s Certified and Broken Line Rectangle”

 

TMA294301

 

August 24, 2014

 

 

 

 

 

“Wyatt Rentals and Device”

 

TMA413203

 

June 4, 1993

 

 

 

 

 

“Matthews”

 

TMA706532

 

February 5, 2008

 

 

 

 

 

Copyrights and Copyright Licenses

 

 

 

 

 

 

 

 

 

Nil.

 

 

 

 

 

 

 

 

 

Industrial Designs and Industrial Design Licenses

 

 

 

 

 

 

 

 

 

Nil.

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6 - CONTRACTS

 

Nil.

 

--------------------------------------------------------------------------------


 

Annex 1 to
Canadian Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Canadian Guarantee
and Collateral Agreement, dated as of June 30, 2016 (the “Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement or the Credit Agreement referred to therein,
as the case may be), made by the Granting Parties thereto for the benefit of
Citibank, N.A., as Canadian Collateral Agent.  The undersigned agrees for the
benefit of the Canadian Collateral Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Canadian Collateral Agent promptly in writing of
the occurrence of any of the events described in Section 5.3.1 of the Agreement.

 

The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 of the Agreement.

 

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------


 

Annex 2 to
Canadian Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of              ,     , made by
                              , a                (the “Additional Granting
Party”), in favour of CITIBANK, N.A., as Canadian collateral agent (in such
capacity, the “Canadian Collateral Agent”) and as Canadian agent (in such
capacity, the “Canadian Agent”) for the banks and other financial institutions
(the “Lenders”) from time to time parties to the Credit Agreement referred to
below and the other Secured Parties (as defined in the Canadian Guarantee and
Collateral Agreement).  All capitalized terms not defined herein shall have the
meaning ascribed to them in the Canadian Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, HERTZ CANADA EQUIPMENT RENTAL PARTNERSHIP, MATTHEWS EQUIPMENT LIMITED,
WESTERN SHUT-DOWN (1995) LIMITED and the other Borrower parties thereto,
CITIBANK, N.A., as administrative agent and collateral agent, CITIBANK, N.A., as
Canadian Collateral Agent and Canadian Agent, the Lenders and the other parties
party thereto are parties to a Credit Agreement, dated as of June 30, 2016 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Matthews Equipment Limited,
Western Shut-Down (1995) Limited and Hertz Canada Equipment Rental Partnership
and certain of their Subsidiaries are, or are to become, parties to the Canadian
Guarantee and Collateral Agreement, dated as of June 30, 2016 (as amended,
supplemented, waived or otherwise modified from time to time, the “Canadian
Guarantee and Collateral Agreement”), in favour of the Canadian Collateral
Agent, for the benefit of the Secured Parties (as defined in the Canadian
Guarantee and Collateral Agreement);

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Parent Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Borrowers to make valuable transfers to one or more of the
other Granting Parties (including the Additional Granting Party) in connection
with the operation of their respective businesses; and the Borrowers and the
other Granting Parties (including the Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including the Additional
Granting Party) will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Canadian Guarantee and Collateral Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Canadian Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Granting Party, as provided in Section 9.15
of the Canadian Guarantee and Collateral Agreement, hereby becomes a party to
the Canadian Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a Guarantor [,
Grantor and Pledgor] [and Grantor] [and Pledgor](1) and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor [, Grantor and Pledgor] [and Grantor] [and
Pledgor](2) thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules              to the Canadian
Guarantee and Collateral Agreement, and such Schedules are hereby amended and
modified to include such information.  The Additional Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Granting Party, in its capacities as a Guarantor [, Grantor and
Pledgor] [and Grantor] [and Pledgor],(3) contained in Section 4 of the Canadian
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date. Each Additional Granting Party hereby grants, as
and to the same extent as provided in the Canadian Guarantee and Collateral
Agreement, to the Canadian Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in the [Collateral (as such term is
defined in Section 3.1 of the Canadian Guarantee and Collateral Agreement) of
such Additional Granting Party] [and] [the Pledged Collateral (as such term is
defined in the Canadian Guarantee and Collateral Agreement) of such Additional
Granting Party, except as provided in Section 3.3 of the Canadian Guarantee and
Collateral Agreement].

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

--------------------------------------------------------------------------------

(1)           Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(2)           Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(3)           Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

 

 

 

CITIBANK, N.A., as Canadian Collateral Agent and Canadian Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to

Canadian Guarantee and Collateral Agreement

Schedule 1

 

Supplement to

Canadian Guarantee and Collateral Agreement

Schedule 2

 

Supplement to

Canadian Guarantee and Collateral Agreement

Schedule 3

 

Supplement to

Canadian Guarantee and Collateral Agreement

Schedule 4

 

Supplement to

Canadian Guarantee and Collateral Agreement

Schedule 5

 

Supplement to

Canadian Guarantee and Collateral Agreement

Schedule 6

 

--------------------------------------------------------------------------------